 POLYMARK CORP. 9Polymark Corporation and International Union of Electronic, Electrical, Salaried Machine and Furniture Workers, AFLŒCIO, and its Local 795 and Robert J. Mohat.  Cases 9ŒCAŒ28091, 9ŒCBŒ7783Œ1, and 9ŒCBŒ7783Œ2 September 1, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On September 30, 1992, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The Respondents and the Charging Party each filed excep-tions and a supporting brief.  The General Counsel filed limited exceptions and a supporting brief.  The Respon-dent Union filed an answering brief in response to the Charging Party™s exceptions and to the General Coun-sel™s limited exceptions.  The Charging Party filed an answering brief to the Respondents™ exceptions and a brief in reply to the Respondent Union™s answering brief. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision, and to adopt the recommended Order as modified and set forth in full below. This case presents several issues concerning the en-forcement of a union-security clause in the collective-bargaining agreement between the Respondent Interna-tional Union of Electronic, Electrical, Salaried Machine and Furniture Workers, AFLŒCIO (IUE), and its Local 795 (jointly referred to as the Union) and the Respondent Polymark Corporation (the Employer).  Specifically, we must review the judge™s conclusions that the union-security provision was not unlawful on its face; that the Respondent Union violated Section 8(b)(1)(A) and (2) of the Act by failing to honor Charging Party Robert Mo-hat™s request for an immediate dues reduction after he resigned from the Union, and by failing to advise unit employees about their rights under the union-security clause; and that the Respondent Employer violated Sec-tion 8(a)(1), (2), and (3) of the Act by failing to honor Mohat™s revocation of his dues-checkoff authorization after he resigned from the Union. Since 1981, the Employer and the Union have been parties to successive collective-bargaining agreements containing union-security and dues-checkoff clauses.  The relevant provision of the 1990Œ1993 agreement re-quired as a condition of employment that nonmember unit employees ﬁbecome and remain members in good standing of the Union.ﬂ  The article also provided that, upon the receipt of a duly executed authorization-assignment, the Employer would ﬁdeduct . . . all estab-lished monthly dues, initiation fees, and uniformly levied assessments of the Union . . . and remit such deductions to the Union.ﬂ                                                            1 The Charging Party has requested oral argument.  The request is denied as the record and briefs adequately present the issues and posi-tions of the parties. 2 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Charging Party Mohat has worked for the Employer since November 4, 1986.  He joined the Union as a full member and executed a checkoff authorization that stated: AUTHORIZATION & ASSIGNMENT You are hereby authorized and directed to deduct from my wages my membership dues and initiation fees which shall be remitted by you to International Union of Electrical, Radio and Machine Workers AFLŒCIOŒCLC, Local 795 in accordance with the applicable collective bargaining agreement. This authorization shall be irrevocable until a date one year from the effective date hereof or until the date on which the current collective bargaining agreement between my employer and IUEŒAFLŒCIOŒCLC and /or its Local is terminated, whichever is earlier.  I agree and direct that this Authorization and Direction shall be automatically renewed, and shall be irrevocable for successive period of one (1) year each from the effective date hereof, or for the period of each succeeding applicable collective bar-gaining agreement between my employer and IUEŒAFLŒCIOŒCLC and/or its local, postmarked not more than twenty (20) days and less than (10) days prior to the expiration date of each one-year period, or the termination date of each applicable collective bargaining agreement between my employer and IUEŒAFLŒCIOŒCLC and/or its Local, whichever date is earlier.  In August 1990, Mohat read a newspaper account of Communications Workers v. Beck, 487 U.S. 735 (1988), concerning the right of nonmember employees subject to a union-security provision to object to a union™s expendi-ture of their dues for nonrepresentational activities.  Thereafter, while still a union member, Mohat made sev-eral attempts to gain information about how the Union was spending his dues.  A September 9 letter from Mohat to the International Union™s treasurer requested a rebate of all previously paid dues not specifically used to cover collective-bargaining costs and a written statement of the exact percentage of union dues needed for collective-bargaining costs. By letter dated October 17, the Union denied Mohat™s request for a refund.  The letter informed him that Beck did not apply to union members.  It further stated that the 329 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10Union has an established procedure whereby a nonmem-
ber could, in April of each year, request a reduction in 
the amount of fees paid to the Union.  Finally, the letter 
noted that the procedure for filing a dues objection had 
been published annually in the March edition of the 
ﬁI.U.E. News.ﬂ  Mohat testified that he had never re-
ceived copies of this newsletter. 
Mohat sent another letter to the Union on November 9.  
In this letter, he resigned his membership, alleged the 

illegality of the parties™ union-security clause, and stated 

his intent to file unfair labor practice charges.  Expressly 
referring to 
Beck
, he also objected to the payment of 
money to the Union for nonrepresentational purposes. 
A November 19 letter from the Union advised Mohat 
that he was still obligated under the union-security clause 
to pay ﬁa sum equal to union dues.ﬂ  It also reminded 
Mohat about established procedures for a nonmember to 
raise a Beck objection during the April window period.  
The letter did not describe the procedures, but it noted 
that they would be published in the ﬁIUE Newsﬂ before 
April 1991. 
Mohat also mailed a letter to the Employer on Novem-
ber 9.  He sought immediate revocation of his dues-

checkoff authorization.  Sh
ortly thereafter, the Em-
ployer™s accountant advised Mohat that the Company 
would continue to withhold dues, but the money would 
be put into an escrow account until the controversy con-
cerning the amount owed was settled. 
1. The complaint alleged that the union-security clause 
applicable to Mohat and fellow unit employees was 
unlawful on its face because 
it required membership in 
good standing and failed to state expressly their rights, 

principally defined in 
NLRB v. General Motors Corp.
, 373 U.S. 734 (1963), and in 
Beck, to be other than full 
union members and to pay less than full union dues and 
fees.  The judge recommended 
dismissal of this allega-
tion. 
We agree with the judge™
s recommendation.  The un-
ion-security clause tracks the provisions of Section 
8(a)(3) of the Act authorizing unions and employers to 
negotiate agreements that require ﬁmembershipﬂ as a 
condition of employment for all unit employees.  In its 
recent decision in 
Marquez v. Screen Actors Guild
, 525 
U.S. 33 (1998), the Supreme Court unanimously held 
that a union does not violate 
its duty of fair representa-
tion merely by negotiating agreements that track the lan-

guage of Section 8(a)(3), without fully explaining, in 
such agreements, 
General Motors
 and 
Beck
 rights.  The 
Court explained that, by tracking the statutory language, 
a union-security clause incorpor
ates all of the legal rights 
and refinements that have b
ecome associated with that 
language under 
General Motors
 and Beck.  In light of the 
Supreme Court™s decision in 
Marquez
, we affirm the 
judge™s finding that the union-
security clause at issue in 
this case is not facially invalid.
3 2. The judge seems to have found that the Union un-
lawfully failed to give sufficient separate notice of 
Beck rights to Mohat and, perhaps, to other unit employees.  
The complaint itself does not allege a notice violation in 
the implementation of the union-security provision.  It 

alleges only that the Respondent Union violated the Act 
by maintaining a facially unlawful union-security clause 
and by failing to honor Mohat™s request for a reduction in 
dues at the time of his resignation from union member-
ship.  Although such allegations would in certain 
circumstances be sufficient to
 warrant the finding of no-
tice violations without regard to the precise language of a 

union-security clause,
4 if fully litigated, the course of 
proceedings in this case preclude such a finding.  At the 
hearing, the General Coun
sel expressly limited the 
Beck issues to the facial validity 
of the contract and the ﬁRe-
spondent Union™s failure
 to accord. Mohat his Beck rights immediately upon request after his resignation 
from membership.ﬂ 
Furthermore, the General Counsel does not challenge 
the general adequacy of the Union™s annual 
Beck notice 
in its newsletter.  Although the judge found that Mohat 

never received copies of this newsletter, there is no evi-
dence that his failure to receive notice of 
Beck rights 
through this medium was the result of arbitrary, bad 
faith, or discriminatory conduct by the Union.
5  Accord-ingly, we shall reverse the judge™s finding that the Union 

violated Section 8(b)(1)(A) and (2) by failing to advise 

Mohat that the only condition of employment was the 
payment of dues and fees relating to representational 
purposes. 
3. The judge held that the Respondent Employer vio-
lated Section 8(a)(1), (2), and 
(3) of the Act by failing to 
honor Mohat™s revocation of his dues-checkoff authoriza-
tion.  Relying on 
Electrical Workers IBEW Local 2088 
(Lockheed Space Operations)
, 302 NLRB 322 (1991), the 
judge found that Mohat™s authorization encompassed only 

the period during which he was a union member. 
Lockheed
, however, did not involve an employee sub-
ject to a valid union-security 
clause.  In fact, the Board 
there expressly left open the question whether a union 
could lawfully insist upon continued checkoff of dues as 
to an employee who resigned union membership and 
                                                          
 3 Accord: Assn. for Retarded Citizens (Opportunities Unlimited of 
Niagara), 327 NLRB 463, 465 (1999); 
Paperworkers Local 987 (Sun 
Chemical Corp. of Michigan)
, 327 NLRB 1011, 1012 (1999). 
4 See generally 
California Saw & Knife Works
, 320 NLRB 224, 
251Œ252 (1995), enfd. sub nom. 
Machinists v. NLRB, 133 F.3d 1012 
(7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 
(1998). 
5 Cf. California Saw & Knife Works
, 320 NLRB at 251Œ252  (resolu-
tion of notice issue remanded to administrative law judge turns on 
reasonableness of unions™ dissemination efforts, not on evidence of 
whether all employees actually received newsletter or read the notice of 

Beck rights in it). 
 POLYMARK CORP. 11attempted to rescind his checkoff authorization outside 
the window period, but who continued to owe some 
amount of union dues pursuant to a union-security 
clause.6  Subsequent to the judge™s decision here, the 
Board answered this open question in 
Auto Workers Lo-
cal 1752 (Schweizer Aircraft)
, 320 NLRB 528 (1995), 
affd. sub nom. 
Williams v. NLRB
, 105 F.2d 787 (2d Cir. 
1996).  The Board held that ﬁresignation of membership 
by an employee who is obligated to pay dues under a 
lawful union-security clause does not privilege the em-

ployee to make an untimely revocation of his checkoff 
authorization, and therefore 
a union™s efforts aimed at 
continued enforcement of that checkoff after the em-
ployee™s resignation do not violate the Act.ﬂ  320 NLRB 
528, supra at 531. 
Schweizer Aircraft
 is controlling here with respect to 
the legality of the Respondent Employer™s failure to 
honor Mohat™s untimely postresignation attempt to re-

voke his dues-checkoff authorization.
7  In accord with 
the analysis set forth in 
Schweizer Aircraft
, the Employer 
did not violate the Act as alleged in the complaint. 
Our dissenting colleague, in disagreement with 
Schweizer
, argues that the word ﬁmembershipﬂ in a 
checkoff authorization must refer to full union member-
ship, as opposed to the more restricted meaning of union 
ﬁmembershipﬂ as that term is used in the proviso to Sec-
tion 8(a)(3) of the Act and in contractual union security 
clauses.  In Marquez v. Screen Actors Guild
, supra, the 
Supreme Court held that, in the proviso and in union-

security clauses tracking its language, the word ﬁmem-
bershipﬂ incorporates the glo
sses of case law, restricting 
it to the obligation to pay dues and fees ﬁfor representa-

tional activities.ﬂ  In a unit covered by a valid union se-
curity clause, an employee™
s resignation from the union 
and filing of a 
Beck objection would not relieve him of 
that obligation.  We see no reasonable basis for our dis-
senting colleague™s contention that, in using the term 
ﬁmembership duesﬂ in Section 302(c)(4) of the Labor 
Management Relations Act, Congress intended some-
thing different from what was intended in Section 8(a)(3) 
of the NLRA.  ﬁMembership duesﬂ refers to whatever 

may lawfully be charged as dues.  In the case of both the 
                                                          
                                                           
6 302 NLRB at 329 fn. 26. 
7 Chairman Truesdale and Members Fox, Liebman, and Hurtgen 
agree that Schweizer Aircraft is controlling in the situation of an un-
timely postresignation attempt to re
voke a dues checkoff.  For the rea-
sons set forth in their partial di
ssent, Members Fox and Liebman would 
also find no violation here because 
they would find th
at Mohat™s objec-
tion attempt was itself untimel
y and therefore ineffective. 
In 
Schweizer Aircraft
, Chairman Truesdale noted that he would con-
strue the charging party™s premature 
notice of revocation in that case as 
an ongoing request to be held in
 abeyance until such time as it may 
have been submitted in accordance with
 the limitations set forth in the 
authorization.  320 NLRB at 532 fn. 14.
  Consistent with this position, 
he would likewise construe Mohat™
s untimely revocation as an ongoing 
request.  However, he notes that Polymark™s failure to honor Mohat™s 
premature revocation at the near
est period for revocability was not 
alleged or litigated as a separate violation of the Act. 
checkoff and the dues obligation imposed by the union-
security clause, an employee™s resignation places him in 
a position, under 
Beck, to claim the right to pay dues 
only for the support of the union™s ﬁrepresentation activi-
ties.ﬂ  But, just as his resignation does not nullify his 
dues obligation in toto, so his resignation should not nul-
lify his checkoff authorization. 
We emphasize that we are not holding that an em-
ployee must remain on checkoff for full union dues until 

the next open period.  After an employee has perfected 

an objection under 
Beck to the payment of nonrepresen-
tational expenses, a union may lawfully seek enforce-
ment of the checkoff only for an amount equivalent to an 
employee™s share of representational expenses.  It is the 
union, however, not the employer, that bears the onus for 
responding initially to the objection.  Accordingly, an 
employer does not violate the Act by continuing to de-
duct an amount equivalent to full union dues after an 
employee has perfected a 
Beck
 objection until such time 
as the union informs the employer of the reduced amount 

owed for representational expenses.
8 4. The judge found that Mohat™s resignation from the 
Union and his 
Beck objection obligated the Union to 
honor his objection within a reasonable time.  Citing 
Pat-tern Makers v. NLRB
, 473 U.S. 95 (1985), the judge fur-
ther found that the Union™s failure to honor Mohat™s No-

vember objection because it occurred outside of the April 
window period conflicted with the right to be free to re-
sign from union membership. 
The judge™s conclusion accords with the Board™s sub-
sequent disposition of the same issue in 
California Saw 
& Knife
.  The Board there held that a window period for 
filing 
Beck objections, as applied to individuals who re-
sign their union membership after the expiration of an 
annual window period, operates as an arbitrary restriction 
on the right to be free to resign from union membership 
because employees are effect
ively compelled to pay the 
equivalent of full dues and fees even though they are no 
longer union members.  320 NLRB at 236.  The Board 
concluded that, in light of the fundamental labor policy 
of ﬁvoluntary unionismﬂ emphasized by the Court in 
Pat-tern Makers, a window period for filing objections, as 
applied to employees who resigned their union member-
ship after its expiration, constitutes arbitrary conduct 
violative of the duty of fair representation.
9  8 Members Fox and Liebman subscribe to everything in the forego-
ing paragraph except that, for the reas
ons stated in their dissent, they would find that no reduction in eith
er dues or the amount of checkoff 
would be required until the next window period for filing 
Beck objec-tions. 
We note that the Employer here placed Mohat™s dues in escrow after 
receiving notice from him of his resignation and 
Beck objection.  No 
issue is raised and we do not pass on the question of whether the Em-
ployer was required or permitted to follow this procedure. 
9 Although the Seventh Circuit held in favor of a union with respect 
to the enforceability of a similar window period in 
Nielsen v. Machin-
ists Local 2569
, 94 F.3d 1107, 1116Œ1117 (1996), the Board was not a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12Under 
California Saw
™s analysis of the window period 
issue, the Respondent Union™s imposition of a window 
period limitation on the filing of 
Beck objections by em-
ployees who have recently resigned is violative of the 
duty of fair representation becau
se it operates as an arbi-
trary restriction on the right to resign from union mem-
bership.
10  Accordingly, the Respondent Union in this 
case unlawfully refused to ho
nor Mohat™s attempt to file 
a Beck objection, and it thereby violated Section 
8(b)(1)(A) of the Act.
11 AMENDED 
REMEDY
 Having found that the Respondent Union violated Sec-
tion 8(b)(1)(A) of the Act by restricting the submission 

of dues objections of recently resigned union members to 
the annual April window period, we shall order the Re-
spondent Union not to enforce the policy restriction as 
currently written against dues objections of union mem-
ber resignees.  Further, we shall order the Respondent 

Union to amend their policy 
to make it clear that em-
ployees who resign from the Union may file objections 
to the collection of fees for nonrepresentational expenses 
for a reasonable time after their resignation of not less 
than 30 days.  We shall further order the Respondent 
Union to accept from employee Robert Mohat the re-
duced dues and fees for the period he was or should have 
been a perfected objector. 
ORDER The National Labor Relations Board orders that the 
Respondent, International Un
ion of Electr
onic, Electri-cal, Salaried Machine and Fu
rniture Workers, AFLŒCIO, 
and its Local 795, their officers, agents, and representa-
tives, shall 
1. Cease and desist from 
(a) Preventing employees in the Polymark Corporation 
collective-bargaining unit who have resigned from the 
Union from filing objections to the payment of fees for 
expenditures of the Union not
 germane to the collective-
bargaining process for a reasonable time after their resig-
nations. 
                                                                                            
                                                           
party to that proceeding.  The Seventh Circuit subsequently deferred to 
the Board™s administrative expertis
e and specifically enforced as a 
reasonable statutory interpretation th
e finding of a window period vio-
lation in California Saw
.  133 F.3d at 1019Œ1020. 
10 Although Members Fox and Liebman would overrule 
California Saw on this issue, and Member Brame would find a violation on differ-
ent grounds, 
California Saw
 remains controlling precedent in the ab-
sence of a single-majority supported rule to replace it. 
We do not agree with our colleague that an ﬁoverchargeﬂ to a 
Beck objector is a ﬁfine or penalty.ﬂ  These terms generally connote internal 
union discipline.  The moneys involved herein are union-security dues.  
They are privileged by the union-security provisos to Sec. 8(a)(3) and 
Sec. 8(b)(2), except to the extent 
that they are used for nonrepresenta-
tional purposes. 
11 We shall reverse the judge and dismiss the 8(b)(2) allegation 
against the Union, however, in the ab
sence of evidence that the Union 
sought to ﬁcause or attempt to cause 
[Polymark] to discriminate against 
an employee in violation of subsection 8(a)(3)ﬂ with respect to any 
employee. 
(b) Collecting or attempting to collect fees from ob-
jecting nonmembers which are attributable to nonrepre-
sentational expenditures. 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize employee Robert Mohat as an objecting 
nonmember as of the effective date of his resignation. 
(b) Accept from Mohat the reduced dues and fees for 
the period he was or should have been a perfected objec-
tor. 
(c) Amend its policy to make it clear that employees 
who resign from the Union may file objections to the 
collection of fees for nonrepr
esentational expenses for a 
reasonable time after their resignation. 
(d) Within 14 days after service by the Region, post at 
its business offices and local meeting halls copies of the 
attached notice marked ﬁAppendix.ﬂ
12  Copies of the 
notice, on forms provided by the Regional Director for 
Region 9, after being signed by the Respondent Unions™ 
authorized representatives, shall be posted by the Re-
spondent Unions and maintained for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees and members are customarily posted.  Rea-

sonable steps shall be taken to ensure that the notices are 
not altered, defaced, or cove
red by any other material. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent Unions have taken to 
comply. 
 MEMBERS FOX and LIEBMAN, dissenting in part. 
We join all parts of the majority™s decision but one.  
Unlike our colleagues, we would not find that the Re-
spondent Union violated its duty of fair representation by 
refusing to honor Charging Party Robert Mohat™s No-
vember 1990 
Beck1 objection because it was not filed 
during April pursuant to the Union™s established proce-
dures.   
In California Saw & Knife Works
,2 the Board held that 
a union that has a ﬁwindow periodﬂ for filing 
Beck objec-
tions violates its duty of fair representation by applying 
the window period to employees who resign their union 
membership after the window period expires.  The Board 
reasoned that requiring such employees to continue to 
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Communications Workers v. Beck
, 487 U.S. 735 (1988). 
2 320 NLRB 224 (1995), enfd. sub nom. 
Machinists v. NLRB, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB
, 525 U.S. 813 (1998). 
 POLYMARK CORP. 13pay full dues and fees until the next window period oper-
ates as an arbitrary restriction on their right to resign 
from union membership.
3  Our colleagues adhere to that 
view in finding the violation here. 
Contrary to the majority, we find no reasoned support 
for the Board™s ruling on this issue in 
California Saw
.  To begin with, notwithstanding the Board™s ipse dixit
 pronouncement in that case, it is simply not true that re-

quiring employees to object during an annual window 
period restricts their right to resign.  Under the Board™s 
decision in Pattern Makers
,4 employees may resign their 
union membership at any time, for any reason.  The exis-

tence of a window period in which employees who are 
not members of the union may file a 
Beck objection in no 
way limits that right.  The fact that an employee may 
have to wait some period of time after resigning from the 
union to obtain a reduction in the fees she is charged as a 
nonmember may make resignation less 
attractive
 to the 
employee at that particular 
time, but that hardly means 
that the employee is in any sense being compelled to 
remain a member of the union against her will.  
Second, the majority™s rule is inconsistent with the 
duty of fair representation as it has been consistently 

interpreted. As the Board recognized in 
California Saw
, in construing the duty of fair representation, the Board 
and the courts must allow a union a ﬁwide range of rea-
sonableness . . . in serving the unit it represents, subject 
always to complete good faith and honesty of purpose in 
the exercise of its discretion.ﬂ
5  Accordingly, any as-
sessment of the validity of a window period requirement 
must take into account unions™ legitimate interests in 
administrative efficiency and simplicity.   
The Seventh Circuit Court of Appeals in 
Nielsen v. Machinists
6 did just that, and found that a union™s use of 
a window period in circumstances similar to those pre-
sented here did not violate its duty of fair representation.  
The court agreed with the union in that case that the use 
of a window period was ﬁa reasonable administrative 
device that helps the union 
to process its dues objector 
claims and to keep its 
annual budget straight.ﬂ7  The 
court noted that requiring unions to handle objections 
ﬁon a rolling basis throughout the yearﬂ would raise ad-
ministrative costs and compli
cate unions™ efforts to de-
vise annual budgets for their nonrepresentational activi-
ties.8  It held that ﬁ[n]othing in the NLRA or in 
Beck con-
fers a right to instantaneous action, regardless of the ad-

ministrative burden the union might bear in implement-
                                                          
                                                           
3 320 NLRB at 236, citing 
Pattern Makers League v. NLRB
, 473 
U.S. 95 (1985). 
4 Pattern Makers League
, 265 NLRB 1332 (1982), enfd. 724 F.2d 57 
(7th Cir. 1983), affd. 473 U.S. 95 (1985). 
5 320 NLRB at 229, quoting
 Ford Motor Co. v. Huffman
, 345 U.S. 
330, 338 (1953). 
6 94 F.3d 1107 (1996). 
7 Id. at 1116. 
8 Id. 
ing these requests.ﬂ
9  Other circuit courts of appeals have 
considered window periods and have come to the same 
conclusion.  See discussion in 
Nielsen.   Our colleagues, however, give no weight to these im-
portant considerations.  In
stead, they focus entirely on 

the employee™s desire to object at any time he pleases, 
and their only apparent reason for doing so lies in the 
mistaken belief that to do otherwise would impair the 
employee™s right to resign from union membership. As 
the Seventh Circuit in
 Nielsen held, ﬁSuch exacting scru-
tiny is inconsistent with 
Vaca
10 and O™Neill,11 which re-
quire us to uphold the union™s actions as long as they fall 

within a generous range of reasonableness.ﬂ
12  We agree 
with the court that 
 It is not unreasonable for a union to require exist-
ing members or full fee nonmembers to voice their 

objections in a timely fashion, and to be aware that 

the price of not doing so will be to wait at most ten 
or eleven months before implementing their new 
status.  Life is full of deadlines, and we see nothing 
particularly onerous about this one.  When people 
miss the deadline for filing an appeal to this Court 
[or exceptions to the Board], their rights can be lost 
forever, not just for eleven months, but that does not 
make time limits for filing an appeal in violation of 
the law.
13  In our view, then, window periods serve legitimate un-
ion administrative purposes.  They do not unreasonably 

restrict employees™ rights to file 
Beck objections, and do 
not in any sense impair their right to resign from union 

membership.  We would, therefore, overrule 
California 
Saw 
insofar as it holds that a union may not lawfully 
refuse to honor 
Beck objections filed by employees who 
resign after the expiration of an annual window period, 

and we would dismiss the complaint altogether. 
 MEMBER HURTGEN
, concurring.   
I agree that the union-security clause is not unlawful 
on its face.  However, contrary to the majority, I note that 
the clause does not track the 
statute.  Rather, it reads in 
terms of ﬁmember in good standingﬂ rather than ﬁmem-
ber.ﬂ  However, in the instant case, I note that there is no 

evidence of any Respondent constitution or bylaw, which 
defines ﬁmember in good-standing.ﬂ  If there were, and if 
the terms were defined in ways that go beyond the pay-
ment of dues and fees, I would consider whether the lan-
guage of the union-security clause in that context was 
unlawful. 
I agree that the forced co
llection of union dues for 
nonrepresentational purposes, after a nonmember has 

objected thereto, is a violation of the employee™s Section 
 9 Id.   
10 Vaca v. Sipes, 386 U.S. 171 (1967). 
11 Air Line Pilots v. O™Neill
, 499 U.S. 65 (1991). 
12 94 F.3d at 1117. 
13 Id. at 1116. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 147 rights to refrain from supporting the union.  I note, 
however, that the 
Supreme Court in 
Beck held that such 
conduct was a breach of the duty of fair representation.  

Accordingly, I conclude that such conduct is both a di-
rect infringement of a Sectio
n 7 right and a breach of the 
duty of fair representation. 
 MEMBER BRAME
, concurring in part and dissenting in part. 
This case presents a situation in which a union-
represented employee, Robert Mohat, wished to take 
control of his relationship with his bargaining representa-
tive
1 within the limits of the law.  First, he wanted to end 
his unwilling financial support, pursuant to the collec-

tive-bargaining agreement™s 
union-security clause, of union activities unrelated to collective bargaining.  Mo-
hat found that to do so he would have to resign from un-
ion membership, so he did.  But Mohat had also learned 
that the financial burden of continuing to support activi-

ties that, under the law, could not be required of him 
would not end for about another 10 months.  This restric-
tion stemmed from a union rule designating a limited 
annual period, in this case a 1-month ﬁwindow period,ﬂ 
during which his union wo
uld accept his objection to paying dues in an amount 
exceeding that required for 
representational purposes.  Further, Mohat wished to 
exercise control over the manner in which he remitted his 
dues, by voiding a dues-checkoff authorization
2 with his 
employer that, by its terms,
 was no longer enforceable 
after he had resigned from the Union.  His employer, 
Polymark, refused to honor his revocation, and continued 
to withhold the full dues for a union of which Mohat was 
no longer a member.  The allegations in the complaint 
before us, then, arose because
, acting on his own, Mohat 
was unable promptly to effect his rights under the Act in 

either matter.  The complaint alleges that the Union vio-
lated Sections 8(b)(1)(A) and (2) of the National Labor 
Relations Act
3 by refusing to reduce Mohat™s financial 
                                                          
                                                                                             
1 Named in the complaint are the ﬁInternational Union of Electronic, 
Electrical, Salaried Machine and Furn
iture Workers, AFLŒCIO, and its 
Local 795.ﬂ  For convenience, these entities will be referred to 
throughout as ﬁthe Union.ﬂ  
2 A dues-checkoff system is a procedure under which an employer 
deducts union dues directly from the wages of a bargaining unit em-
ployee and remits them to the union.  The Act permits such an agree-
ment between an employee and his employer if certain conditions are 

met.  See fn. 3, infra. 
3 29 U.S.C.§ 151, Below are the provisions of the Act referred to in 
full or in relevant part: 
Section 7 (after Congress amended it in 1947 to embrace the 
right of employees to refrain from concerted activity, the provi-
sion reads):  RIGHTS OF EMPLOYEES 
Employees shall have the right to
 self-organization, to form, 
join, or assist labor organizati
ons, to bargain collectively through 
representatives of their own choosi
ng, and to engage in other con-
certed activities for the purpose of collective bargaining or other 
mutual aid or protection, and shall
 also have the right to refrain 
from any or all such activities excep
t to the extent that such right 
may be affected by an agreemen
t requiring membership in a labor 
obligation after he resigned from union membership.
4  The complaint further alleges that Polymark violated 
 organization as a condition of employment as authorized in sec-
tion 8(a)(3).   
 Sec. 8(a)(2) provides in relevant part: 
 It shall be an unfair labor practice for an employerŠ 
(2) to dominate or interfere w
ith the formation or administra-
tion of any labor organization or 
contribute financial or other sup-
port to it.   . . . . 
 Sec. 8(a)(3) provides in relevant part:  
 It shall be an unfair labor practice for an employerŠ 
(3) by discrimination in regard to hire or tenure of employ-
ment or any term or condition of employment to encourage or 
discourage membership in any labor
 organization: Provided, That 
nothing in this Act . . .shall precl
ude an employer from making an 
agreement with a labor organizatio
n . . . to require as a condition 
of employment membership therein on or after the thirtieth day 
following the beginning of such employment or the effective date 
of such agreement, whichever is th
e later, (i) if such labor organi-
zation is the representative of the employees as provided in sec-
tion 9(a), in the appropriate collective-bargaining unit covered by 
such agreement when made . . .  Provided further, That no em-
ployer shall justify any discrimination against an employee for 
nonmembership in a labor organization (A) if he has reasonable 
grounds for believing that such membership was not available to 
the employee on the same terms and conditions generally applica-
ble to other members, or (B) if he has reasonable grounds for be-
lieving that membership was denied or terminated for reasons 
other than the failure of the employee to tender the periodic dues 
and the initiation fees uniformly 
required as a condition of acquir-
ing or retaining membership. 
 Sec. 8(b) reads, in pertinent part: 
 It shall be an unfair labor practice for a labor organization or 
its agents  (1) to restrain or coerce (A) em
ployees in the exercise of the 
rights guaranteed in Section 7: 
Provided
, That this paragraph shall 
not impair the right of a labor 
organization to prescribe its own 
rules with respect to the acquisition or retention of membership 
therein   . . . . 
 (2) to cause  or attempt to cause
 an employer to discriminate 
against an employee in violation of subsection (a)(3).   
 Sec. 302(a)(4), which enables unions and employers to negotiate 
dues-checkoff authorization provisions
 in collective-bargaining agree-ments, provides as follows: 
It shall be unlawful for any empl
oyer . . . to pay, lend, or de-
liver . . . any money or other thi
ng of valueŠto any labor organi-
zation . . . [except] with resp
ect to money deducted from the 
wages of employees in payment of membership dues in a labor 
organization:  Provided, That the employer has received from 
each employee, on whose account such deductions are made, a 
written assignment  which shall not
 be irrevocable for a period of 
more than one year, or beyond the termination date of the appli-
cable collective  agreement, whichever occurs sooner. 
4 The complaint also alleged that th
e Union violated Sec. 8(b)(1)(A) 
and (2) and the Employer violated S
ec. 8(a)(3) and (1) by maintaining a 
collective-bargaining agreement with 
a union-security clause requiring 
employees to be members of the Union in good standing.  Like my 
colleagues, I would dismi
ss this allegation under Marquez v. Screen 
Actors Guild, 525 U.S. 33 (1998), wherein the Supreme Court upheld 
the facial validity of a similar clause. 
 POLYMARK CORP. 15Sections 8(a)(1), (2), and (3) of the Act by refusing to 
honor Mohat™s revocation of his dues-checkoff authori-
zation.  In my view, both the Employer and the Union 
violated the Act, to the extent discussed below, in their 
treatment of Mohat™s claims. 
Mohat™s rights with respect to his union-security obli-
gations arise from the most fundamental precepts of la-

bor law, as interpreted by Supreme Court decisions de-
fining the relationship between a union and an employee 
under the Act.  In 
NLRB v. General Motors Corp.,
5 the 
Supreme Court recognized M
ohat™s right to resign for-
mal union membership, even though the Union and Po-
lymark had negotiated a union-security clause requiring 
ﬁmembership in good standing.ﬂ  The Court further lim-
ited Mohat™s financial obligation to the Union to a ser-
vice fee that did not include funds used to support activi-
ties not related to the Union™s role as collective-
bargaining agent under 
Communications Workers v. 
Beck.6   In that case, the Su
preme Court held that al-
though Section 8(a)(3) of the Act permits a union and an 

employer to agree that all unit employees shall pay dues 

and fees regardless of formal membership, a union™s ex-
penditure of such funds collected from objecting non-
members on activities unrelated to collective bargaining 
violates the union™s duty of fair representation.
7                                                            
                                                                                             
5 373 U.S. 734 (1963).  
General Motors
 described the ﬁmembership 
obligationﬂ a bargaining unit employ
ee owed his bargaining representa-
tive as membership ﬁwhittled down to its financial core.ﬂ  Id. at 742. 
6 487 U.S. 735 (1988).  
7 The Court reasoned that its decision in 
Machinists v. Street, 
367 
U.S. 740 (1961), which made essentially the same holding under the 
Railway Labor Act ((RLA), 45 U.S.C. § 151, et seq.), is controlling for 
cases arising under the NLRA.  The Court found that Sec. 2, Eleventh 

of the RLA and Sec. 8(a)(3) are identical in all material respects.  The 
Court observed that ﬁonly the most compelling evidence could per-
suade us that Congress intended the nearly identical language of these 
two provisions to have different
 meanings.ﬂ  487 U.S. at 754. 
The duty of fair representation is a court-devised legal principle, 
originally arising in cases under the RLA, which affords employees 

direct access to the federal courts for claims against their union.  See, 
e.g., 
Steele v. Louisville & Nashville Railway Co.
, 323 U.S. 192 (1944).  
As succinctly formulated by the Supreme Court, the duty of fair repre-
sentation states that the union, as 
the exclusive representative of all 
employees in a unit, owes each em
ployee a duty to exercise honesty of 
purpose and good faith in statutory dealings.  A union breaches its duty 
of fair representation through conduct 
that is ﬁarbitrary, discriminatory, 
or in bad faith.ﬂ 
 Vaca v. Sipes
, 386 U.S. 171, 190 (1967).  
Vaca v. 
Sipes arose under Sec. 301 of the Labor Management Relations Act, 
which accords federal courts jurisdic
tion over suits by and against labor 
organizations, including some by employees.  A Sec. 301 suit does not 
involve a finding that the union has violated the Act and does not con-
sider whether a union has ﬁrestraine
d or coercedﬂ an employee within 
the meaning of Sec. 8(b)(1)(A). 
The Board concluded that the duty of fair representation could be 
enforced through an unfair labor 
practice proceeding alleging a viola-
tion of Sec. 8(b)(1)(A) of the Act in 
Miranda Fuel Co.
, 140 NLRB 181, 
185 (1962), enf. denied on other grounds 326 F.2d 172 (2d Cir. 1963).  

The Board derived the right from the Sec. 7 right to ﬁbargain collec-
tively through representatives of on
e™s own choosingﬂ and concluded 
that Sec. 8(b)(1)(A) ﬁprohibits la
bor organizations, when acting in a 
statutory representative capacity, from taking action against any em-
ployee upon considerations or classi
fications which are irrelevant, 
I. The Union represents a unit of production and mainte-
nance employees at Polymark, a Cincinnati, Ohio manu-
facturer of silk-screen emblems.  The Union and Poly-
mark had negotiated a collec
tive-bargaining agreement 
with a union-secur
ity clause and dues-checkoff authori-
zation.
8  Mohat went to work in the bargaining unit at 
Polymark in 1986.  At the time he was hired, Polymark™s 
president, Dale Vollmer, told Mohat that he was to join 
the Union and to authorize dues
 checkoff.  Mohat did so.  
In August 1990,
9 he learned, through a newspaper article, 
of represented employees™ rights under 
CWA v. Beck
. Mohat sought to exercise t
hose rights immediately, first 
by asking Sheila Madden, his shop steward, about how 

his dues broke down between representational and non-
representational matters.  Madden was unable to help 
him. In late August or September, Mohat next called the 
Union, seeking without success the same information.  
Mohat then wrote to the Union on September 9, request-
ing a breakdown of his dues between representational 
and nonrepresentational activities as well as a refund of 
dues not used for collective bargaining.  By letter dated 
October 17, Edward Fire, the International Union™s 
treasurer, denied the refund request, because 
Beck rights 
do not apply to members.  Fire informed Mohat, how-
ever, that in April 1991, six months hence, 
nonmembers
 could request a dues reduction,
 to run from ﬁthe succeed-
ing June through May of the following year.ﬂ  Thus, the 

earliest time that Mohat coul
d realize his dues objection 
was approximately 10 months after he began his efforts 
 invidious, or unfair.ﬂ  ﬁAlthough ther
e is no explicit statutory require-
ment of ‚fair representation,™ the Board and the courts have declared a 
violation of the duty to be a violation of Sec. 8(b)(1)(A).ﬂ  
NLRB v. 
Teamsters Local 5, 778 F.2d 207, 213 (5th Cir. 1985), and cases cited 
therein.    8 The text of the union-security clause and the dues-checkoff au-
thorization in the relevant collective-bargaining agreement between 
Polymark and the Union are as follows: 
Section 1.  It shall be a cond
ition of employment that all em-
ployees of the Company covered by this Agreement who are 

members of the Union in good standing on the effective date of 
this Agreement shall, [sic] remain members in good standing and 
those who are not members on the effective date of this Agree-
ment, shall, on the sixty-first da
y following the effective date of 
this agreement, become and remain members in good standing of 
the Union.  It shall also be a c
ondition of employment that all em-
ployees covered by this Agreement and hired after its effective 
date shall, on the sixty-first 
calendar day following the beginning 
of such employment, become and remain members in good stand-
ing in the Union.     . . . . 
 Section 2. Upon receipt of 
a duly executed authorization-
assignment, the company agrees to deduct from the pay all [sic] 

employees covered by this agreement all established monthly 
dues, initiation fees, and uniformly 
levied assessments of the Un-
ion.  It is further agreed that 
the Company shall remit such deduc-
tions to the Union prior to the en
d of the month for which the de-
duction is made.  All authorizati
ons shall be voluntarily signed by 
the employees.  
9 Unless otherwise noted, all subse
quent dates shall be in 1990.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16to secure his 
Beck
 rights.  Fire also 
informed him that the 
Union had published this information in its newsletter.
10  Mohat resigned from the Union by letter dated No-
vember 9, and instructed the Union to put his 
Beck rights 
into effect immediately.  On the same day, Mohat sent 
Polymark a copy of this letter, with a cover letter revok-
ing his checkoff authorization,
 noting that the authoriza-
tion form ﬁonly allows you to deduct monies from my 
pay for ‚membership dues and initiation fee.™  As I am no 
longer a member of the 
Union, I owe the Union no 
‚membership dues.™ﬂ   
On the day Polymark recei
ved Mohat™s letter, Jim 
Henson, Polymark™s accountant, orally acknowledged his 
letters and informed him that the Company would con-
tinue withholding full dues, as the Union had not author-
ized it to reduce that amount, and that it would place the 
money in escrow pending resolution of the dispute.  Ac-
cording to Mohat™s testimony, Henson indicated that 

Polymark preferred legal difficulties with him to any 
with the Union.   
By letter dated November 19, Fire then told Mohat that 
although he had resigned, he was still responsible for 

paying an amount equal to normal dues and fees and re-
minded him of the objection procedures outlined in its 
previous letter.  
In December, with both bargaining representative and 
employer ranged against him, a frustrated Mohat filed an 

unfair labor practice charge and the Union filed a griev-
ance with Polymark for failing to pay Mohat™s dues.  
Polymark denied the grievan
ce, and the instant proceed-
ing resulted from the charge. 
II. The judge found that the Union™s failure to reduce his 
financial obligation to his fair share of such expenses 
violated Section 8(b)(1)(A) and (2) of the Act.
11  With 
respect to Polymark, the judge found that its failure to 
give effect to Mohat™s checkoff revocation violated Sec-
tions 8(a)(1), (2),
12 and (3) and ordered Polymark to 
                                                          
                                                                                             
10 Mohat testified that he had never received the newsletter.  In its 
brief, the Union concedes the veracity
 of Mohat™s statement that he had 
never received the newsletter. 
Mohat also unsuccessfully sought
 similar information from Poly-
mark.  The Supreme Court, however, has never found that an employer 
has any obligation to provide empl
oyees with information regarding their rights under union-security clauses. 
11 The judge also found that the Unio
n™s failure to inform Mohat that 
the sole condition of employment is th
e payment of fees for representa-
tional expenses violated Sec. 8(b)(1
)(A).  I agree with my colleagues™ 
dismissal of this finding, solely on the basis that it was not alleged in 

the complaint or litigated at the hearing. 
I also agree with my colleagues™ dismissal of the 8(b)(2) allegation 
against the Union in the absence of 
evidence that the Union sought to ﬁcause or attempt to cause [Polymar
k] to discriminate against an em-
ployee in violation of subsection (a)(3
)ﬂ with respect to any employee.  
12 The Employer argues in pertinent part that it did not violate Sec. 
8(a)(2) because it placed any dues of 
Mohat™s that could be disputed 
into an escrow account pending 
the resolution of a disagreement 
involving parties and issues other than
 those over which it had control.  
Thus, Polymark contends, it did not 
ﬁcontribute financial aid or other 
honor the checkoff revocation and to refund dues and 
fees collected thereafter.  
My colleagues have found that the Union unlawfully 
refused to accord Mohat his
 Beck rights immediately 
upon his assertion of them, but solely on the grounds that 
he effectively resigned from the Union notwithstanding 
the window period.  They re
ly on the Board™s previous 
decision California Saw & Knife Works
.13  They order 
the Union to recognize Moha
t as an objecting nonmem-
ber as of the date of his objection, accept from him the 
reduced dues and fees of an objector, and amend its pol-
icy to clarify that employees
 who resign union member-
ship may file 
Beck objections for a reasonable time after 
resignation.   
My colleagues have also reversed the judge and dis-
missed the allegation against the Employer under the rule 

announced in 
Auto Workers Local 1752 (Schweizer Air-
craft)
,14 in which the Board, with former Member Cohen 
dissenting, held that a dues-checkoff authorization sur-

vives resignation when an employee is covered by a 
valid union-security clause.  
III. 
While I agree that the Union violated the Act in failing 
to follow Mohat™s instructions respecting his dues objec-
tion promptly, I base my view on a very different reading 
of the law from that of my colleagues.  Once an em-
ployee has resigned from the union, the union may not 
collect funds in amounts greater than those allowed un-
der Beck.  Therefore, the collection of such amounts, 
whether for 1 month or for 11 months because of a  
ﬁwindow period,ﬂ is prohibited by the Act, as violations 
of Section 8(b)(1)(A)™s prohibition against ﬁrestrain[t] or 
coerc[ion][of] employees in 
the rights guaranteed in Sec-
tion 7.ﬂ  Well-settled legal precedent supports this view, 

as does simple logic.  On the one hand, if such compelled 
overcharges are viewed as equivalent of the dues and 
fees paid by members, then
 regardless of the reasons a 
union may give for the imposition of a window period, 
the union collecting the overcharge violates the em-
ployee™s fundamental Section 7 right to refrain from ﬁas-
sist[ing]ﬂ a labor organization.  On the other hand, if 

overcharges
15 are viewed as something other than lawful 
dues, they constitute a fine or discipline that coerces and 
 supportﬂ to a labor organization in vi
olation of Sec. 8(a)(2).  I find 
merit in Polymark™s exception, and I would dismiss the 8(a)(2) allega-
tion in light of Polymark™s having placed the dues in escrow.  
13 320 NLRB 224 (1995), enfd. sub nom. 
Machinists v. NLRB
, 133 
F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang v. NLRB
, 525 
U.S. 813 (1998).  
California Saw & Knife
 was the Board™s first elucida-
tion of its view that violating the rights accorded an employee under
 Beck was a breach of the union™s duty of fair representation and a viola-
tion of Sec. 8(b)(1)(A).  See fuller discussion, infra. 
14 320 NLRB 528 (1995), affd. sub nom. 
Williams v. NLRB
, 105 
F.3d 787 (2d Cir. 1996).   
15 The term ﬁoverchargeﬂ will be used herein to denote the amount of 
money in excess of the appropriate 
Beck
 service fee for objecting non-
members that a union continues to ex
act after resignation and objection. 
 POLYMARK CORP. 17restrains the objecting nonmember under 
Scofield v. 
NLRB.16  Thus, because cases dealing 
with the lawfulness of a 
union™s window period for dues objections under 
Beck 
involve the statutory prohib
ition against ﬁrestraint or 
coercion,ﬂ I would hold that a union must accept and 
give immediate effect to 
all
 dues objections from 
any nonmember, at the election of the nonmember rather than 
at the convenience of the union.
17  In addition, I would 
require an employer to honor a nonmember™s revocation 
of dues-checkoff authorization and a union to recognize 
this obligation on the part of an employer.  
A careful reading of the Act and the case law indicates 
clearly that no clause of Se
ction 7 can be stretched to 
endow a union or an employer with the right to require 
that the employee continue to pay fees the union may no 
longer legally demand or to bind a nonmember to one 
method of remitting dues.  I find only one outcome in 
keeping with the Act™s prin
ciples of employee freedom 
of choice.  The discretion to join a union, to remain a 

member or to resign, to support every activity the union 
deems desirable or to limit support to the bargaining 
agent™s statutory activities, remains vested always and 
entirely in the 
employee
, not in the bargaining representa-
tive nor in the employer.  Just
 as a union cannot restrict a 
member™s right to resign,
18 no private restriction may be 
placed on a nonmember™s right 
to control his relationship 
to his bargaining representative.  Further, no party can 
hold an employee to a private contract, such as a dues-
checkoff authorization, when the condition underlying 
that contract no longer exis
ts.  My reasons for these posi-
tions follow. 
A. First, a limit on a nonmember™s right to assert 
Beck rights violates the bedrock principles of voluntary union-
ism and the concomitant right to refrain from union ac-
tivity.  As noted above, the majority finds that the Union 
in this case violated Section 8(b)(1)(A) based on the 
precedent set by the Board in 
California Saw & Knife.
  In that case, the Board faced th
e limited allegation that   
 the window period is violative of Section 8(b)(1)(A) of 
the Act 
solely
 as applied to employees who resign their 
membership following the expiration of the January 
window period.  The General Counsel reasons that a 
union member who resigns after the January window 
period has passed is compelled to wait until the follow-
ing January to register a 
Beck
 objection.  The General 
Counsel accordingly asserts that the window period 

impermissibly burdens the resignation rights of those 
                                                          
                                                           
16 394 U.S. 423 (1969). 
17 In this regard, we need not decide whether a union, which, for ex-
ample, accepts new members only on the first of each month, may 
delay the effectuation of a requested
 reduction of dues similarly to the 
first of the month that next follows the request.    
18 Pattern Makers v. NLRB, 473 U.S. 95 (1985).  
individuals who resign their union membership follow-
ing the window period.
19   The Board agreed with the General Counsel and the 
judge, and found, in light of its duty to uphold the fun-
damental labor policy of voluntary unionism, that with 
respect to this small class of employee, the window pe-
riod 
 effectively operates as an arbitrary restriction on the 
right to be free to resign from union membership.  [Ci-
tations omitted].  A unit employee may exercise
 Beck
 rights only when he or she is not a member of the un-

ion.  An employee who resigns union membership out-
side the window period is thereafter effectively com-
pelled to continue to pay full dues even though no 
longer a union member, and the window period in this 
circumstance operates as an arbitrary restriction on the 
right to refrain from union membership and from sup-
porting nonrepresentational expenditures.
20   The California Saw
 Board rightly relied on 
Pattern 
Makers v. NLRB
.21  The Supreme Cour
t held there that 
Section 8(b)(1)(A) precluded a union from fining em-
ployees who resigned during a strike, despite a union 
bylaw prohibiting such resignations.  The Court based its 
holding on the conclusion that reasonable limits on res-
ignation were incompatible with Section 7™s recognition 
of the right of employees to refrain from union activities, 
and fining an employee for resigning during a strike was 
thus a coercive act violative of Section 8(b)(1)(A).  In 
California Saw & Knife
, however, the Board merely 
stated, without explication, 
the principle that imposing a 
window period on newly resigned employees impeded 
their right to resign freely, but then found, with respect to 
that group of employees, that the imposition of a window 
period was arbitrary conduct that violated the union™s 
duty of fair representation.  In
 this last respect, the Board 
unquestionably strayed.  Where statutory language 
clearly covers conduct in question, it is unnecessary to 
look to the duty of fair representation, a judicially de-

rived doctrine.  Thus, in 
Pattern Makers,
 the Supreme 
Court analyzed the union conduct at issue in terms of its 
propensity to restrain or coerce employees, not in terms 

of whether the union™s conduct ran afoul of the duty of 
fair representation doctrine, which the Board had, in 
Miranda Fuel Co.,
 supra, recognized as a distinct viola-
tion of Section 8(b)(1)(A).
22  This analysis arises from 
an important theme of labor 
history emerging since 1935: the transition from the 
closed shop and compulsory unionism under the Wagner 
Act to voluntary unionism after the 1947 Taft-Hartley 
amendments.  This movement has been, for our pur-
 19 320 NLRB at 236.   
20 Id.    
21 473 U.S. 95 (1985). 
22 See fn. 7, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18poses, primarily expressed in
 Taft-Hartley™s amendments 
to Section 7 and to what is now Section 8(a)(3) and its 
addition of Section 8(b)(1)(A) to the Act,
  as well as in 
several Supreme Court cases applying these sections.  
Taft-Hartley amended Section 7, in relevant part, to add 
language recognizing employees™ right to ﬁrefrain from 
any or all [concerted] activitiesﬂ; and, as the Supreme 
Court commented in 
Pattern Makers
, ﬁ[t]his general 
right is implemented by Section 8(b)(1)(A).ﬂ
23  Taft-
Hartley™s amendments to Section 8(a)(3) eliminated 
compulsory unionism by permitting only union-security 
agreements that did no more
 than require unit employees 
to pay dues or an equivalent service fee and removed 
union power under a closed shop to force a worker to 
abide by union rules or policies or lose his job.  As the 

Court in 
Pattern Makers 
noted, ﬁ[f]ull union membership 
thus no longer can be a requirement of employment.  If a 
new employee refuses formally to join a union and sub-
ject himself to its discipline, he cannot be fired.  More-
over, no employee can be discharged if he initially joins 
a union, and subsequently resigns.ﬂ
24 In Pattern Makers
, the Court linked its construction of 
Section 8(a)(3) permitting resignation at will to these 

developments in individual labor freedoms, and recog-
nized that Section 8(b)(1)(A) 
was the practical tool that 
effectuated that freedom.  As noted above, the Court held 

that Section 8(b)(1)(A) precluded a union from fining 
employees who violated a union bylaw by resigning dur-
ing a strike.  The Court saw that, although the bylaw 
called for fining employees, not discharging them, it was 
nonetheless coercive.  ﬁ[A] union has not left a ‚worker™s 
employment rights inviolate when it exacts [his entire] 
paycheck in satisfaction of a fine imposed for working.™ . 
. . Congress in 1947 sought to eliminate completely any 
requirement that the employee maintain full union mem-
bership.ﬂ
25   Significantly for our purposes, in 
Pattern Makers
 the 
Court recognized that a unit employee™s views about 
membership in his union could change over time:  ﬁWe 
think it noteworthy that Section 8(a)(3) protects the em-
ployment rights of the dissatisfied member as well as 

those of the worker who never assumed full membership.  
By allowing employees to resign from a union at any 
time, Section 8(a)(3) protect
s the employee whose views 
come to diverge from those of his union.ﬂ
26 Although 
Pattern Makers
 represents a landmark in the 
elucidation of employee rights under the Act, Section 7 
rights do not end at the freedom to join, refuse to join, or 
resign from a union.  These rights explicitly include the 
right to refrain from 
assisting a labor organization.  Even 
when an employee has exercise
d his right to join a union, 
the right to choose whether to participate in or refrain 
                                                          
                                                           
23 Pattern Makers, 473 U.S. at 100Œ101.  
24 Id. at 106. 
25 Id. at 107 (citation omitted). 
26 Id. at 106.  
from union activities includes the right to resign, as the 

Supreme Court recognized in 
Pattern Makers
.  More-
over, as the Court further re
cognized, Section 8(b)(1)(A) 
forbids unions from restraining or coercing an employee 
in the exercise of that right.
27  After 
Communications 
Workers v. Beck
, supra, however, the right to refrain 
from assisting a labor union includes the right, for a 
nonmember subject to the requirements of a valid union-
security clause, to decline to support union activities that 
are not germane to collectiv
e bargaining, contract ad-
ministration, and grievance adjustment:  
 Taken as a whole, Section 8(a)(3) permits an em-
ployer and a union to ente
r into an agreement requir-
ing all employees to become union members as a 
condition of continued employment, but the ﬁmem-
bershipﬂ that may be so required has been ﬁwhittled 
down to its financial core.ﬂ  
NLRB v. General Mo-
tors Corp.
, 373 U.S. 734, 742 (1963).  The statutory 
question presented in this case, then, is whether this 
ﬁfinancial coreﬂ includes the obligation to support 
union activities beyond those germane to collective 
bargaining, contract administration, and grievance 
adjustment.  We think it does not.
28  When the Court concluded in 
Beck that Section 8(a)(3) 
ﬁauthorizes the exaction of only those fees and dues nec-

essary to ‚performing the dutie
s of an exclusive represen-
tative of the employees in dealing with the employer on 
labor-management issues,™ﬂ
29 unions lost any authority to 
require from nonmembers payments beyond their fair 
share of the expenses described above.  Thus, after 
Beck™s holding that a union™s
 expenditure of such funds 
exceeded its statutory authority and constituted a breach 
of the duty of fair representation, no statutory basis for 
the involuntary 
collection
 of such funds from a nonmem-
ber who had registered an objection could exist.
30  Once 
 27 Subject to the proviso to Sec. 8(b)(1)(A): ﬁ
Provided
, That this 
paragraph shall not impair the right 
of a labor organization to prescribe 
its own rules with respect to the acq
uisition or retention of membership 
therein.ﬂ     
28 487 U.S 735, 745 (1988). 
29 Id. at 762Œ763.   
30 In 
Beck, the respondents™ pleading presented the Supreme Court 
with the allegation that a union™s expenditures of objectors™ dues on 
nonrepresentational activities violated
 their constitutional rights, ran 
contrary to Sec. 8(a)(3), and breached
 the duty of fair representation.  
There was no allegation, nor could there have been in this context, that 

Sec. 8(b)(1)(A) had been violated; t
hus, the Court did not and could not 
consider the issues of restraint or coercion in the exercise of Sec. 7 
rights.  Indeed, as a statutory construction of the Act, the Court scarcely 
mentions Sec. 8(b)(1)(A); instead, the Court construed Sec. 8(a)(3), the 
provision called into question by the pleadings, and its proviso.  It 
remained for the Board to find that union exaction of nonrepresenta-
tional monies from objecting nonme
mbers was a union unfair labor 
practice.  See
 California Saw & Knife
, supra.    
Thus, I disagree with our dissenting colleagues that a union™s use of 
a window period is compatible with Sec. 8(b)(1)(A).  What is more, I 

find inapplicable their use of the duty of fair representation as the basis 
for their analysis of the window period issue, as applied to newly re-
signed employees or to any other cla
ss of employee.  This is the same 
 POLYMARK CORP. 19a nonmember has informed his bargaining representative 
of his objection to paying dues to support nonrepresenta-
tional expenditures, the only lawful course open to the 
union is to recognize the objection and to give it effect as 
soon as it is received.
31   
Just as in Pattern Makers
, in which the Court found 
that a union restrained and 
coerced employees in viola-
tion of Section 8(b)(1)(A) when it did not permit them to 
resign at any time without penalty, so a union™s failure to 
recognize and give immediate effect to objections also violates Section 8(b)(1)(A).  Neither the Act nor any Su-
preme Court cases justify permitting a union to postpone 
the effectuation of any nonmember™s objectionŠfor to 
do so is to permit a union to extract funds from a non-
member to which it is not entitled and to continue to 
deny to the employee his Section 7 right to refrain from 
assisting a labor organization by forcing the nonmember 
to pay for nonrepresentational activities over the non-
member™s objectionŠor otherwise to penalize the non-
member.
32                                                                                             
                                                                                             
error, discussed above, that the Board in 
California Saw & Knife
 made 
when it conflated a Pattern Makers and a duty of fair representation 
analysis to strike down the window period at issue there.   
Pattern Makers and the right to resign apply to 
Beck rights because 
where the financial obligations forc
ibly survive the end of formal 
membership where the employee has filed a 
Beck objection, the right to 
resign from, and not assist, a labor or
ganization, is impeded because the 
employee is forced to continue to 
pay an overchargeŠthe equivalent of 
full union membership duesŠor face the possible loss of employment.  
This, under Sec. 8(b)(1)(A) and 
Pattern Makers, is union coercion.  
This conduct, which amounts to forcing the objecting nonmember to 
assist the union, falls 
outside
 the bounds of Sec. 8(a)(3) and Sec. 
8(b)(1)(A).  It is erroneous to judge
 the conduct at issue here according 
to standards that the courts devise
d to evaluate whether a union™s per-
formance of its statutory obligations
 met a minimum standard.  Rather, 
this conduct violates the statute™s 
prohibitions, and it is properly evalu-
ated in terms of an 8(b)(1)(A)
 ﬁrestrain or coerceﬂ standard. 
31 As the Supreme Court stated in 
Machinists v. Street
, 367 U.S. at 
774:  ﬁAny remedies, however, would 
properly be granted only to 
employees who have made known to the union officials that they 
do not desire their funds to be used for political causes to which 
they object.  The safeguards of [the RLA] . . . were added for the 
protection of dissentersﬂ interest, but dissent is not to be pre-
sumedŠit must affirmatively be made known to the union by the 
dissenting employee. . . . Thus we think that only those who have 
identified themselves as opposed to political uses of their funds 
are entitled to relief. 
32 Until the Seventh Circuit Court of
 Appeals reconsidered the issue 
of a window period, 133 F.3d at 1017Œ1019, in affirming 
California Saw & Knife
, no circuit court had issued an opinion on the lawfulness 
of a window period under the Act.   
In 
Nielsen v. Machinists Local 2569
, 94 F.3d 1107 (7th Cir. 1996), a 
case arising under Sec. 301, the court found ﬁnot unreasonableﬂ the 
union™s requirement that employees re
gister objections in a month-long 
period each year.  The court agreed
 with the union that a window pe-
riod facilitates administrative and b
udgeting, and found that handling 
objections throughout the year would increase costs and difficulties.  
The court noted that ﬁ[l]ife is full of deadlines, and we see nothing 
particularly onerous in this one,ﬂ
 and compared the window period to 
judicial filings: ﬁWhen people miss th
e deadline for filing an appeal to 
this court, their rights can be lost forever, not just for eleven months, 
but that does not make time limits for filing appeals in violation of the 
law.ﬂ  Id. at 1116.  With all due respect, I do not find this analogy per-
B. My second basis for finding that a window period is 
coercive under Section 8(b)(1
)(A) is that any overcharge 
after a nonmember has notified the union of his objection 
constitutes an unlawfully levied penalty, fine, or other 
exaction.33  As discussed above, such charges are not part 
of the objector™s membership
 obligation, as they exceed 
the financial core obligation as defined in 
Beck.  There-
fore, these overcharges, since they take money away 
from employees against their will and at the union™s dis-
cretion, must then constitute a ﬁfine or penaltyﬂ levied by 
the union under circumstances not permitted by the Act.  
A union violates Section 8(b)(1)(A), then, by collecting 
post-objection overcharges b
ecause Section 8(b)(1)(A) 
precludes unions from fining or disciplining employees 
who are not members and have not consented to the un-
ion™s authority.  
In Pattern Makers
, the Supreme Court noted that ﬁif  
[Section 8(b)(1)(A)™s] terms ‚refrain™ and ‚restrain or 

coerce™ are interpreted literally, fining employees to en-
force compliance with any union rule would violate the 
 suasive.  Courts are empowered by 
law to impose judicial filing dead-
lines, and they serve important public policy functions.  There is no 
explicit enabling statute that empowers unions to establish window 
periods, and even if the court views them as private goods for the un-
ion, they play no role in the furtherance of public policy. 
Likewise, in 
Abrams v. Communications Workers, 
59 F.3d 1373, 
1381Œ1382 (1995), arising under Sec. 301, the D.C. Circuit approved 
the union™s use of a window period and its refusal to recognize continu-
ing objections, finding that neither
 procedure is unduly burdensome to 
dues objectors.  Regarding the window
 period, the court noted that 
ﬁ[t]he union, as well as the employees, have an interest in the prompt 

resolution of obligations and disputes.  The . . . window period facili-

tates prompt resolution and leaves no doubt as to the timing of the 
requirement for making an objection.ﬂ  It is difficult to see how a win-
dow period would aid in the resolution of disputes over ﬁobligations,ﬂ 
which would appear to arise out of 
whether an objection had been filed, 
the proportion of chargeable to nonch
argeable expenses, the adequacy 
of union notice to employ
ees of their rights, or the quality of the infor-mation the union supplied.  In fact, the notion that the window period 
would lessen the likelihood of disputes is premised on the assumption 
that the union™s determination of wh
ether an objection had been filed 
properly would always prevail.  
In 
Shea v. Machinists
, 154 F.3d 508 (1998), another RLA case, 
however, the Fifth Circuit, deciding a case arising under the RLA, 
rejected the union™s defense of its annual renewal requirement and 
refusal to accept continuing objec
tions, but distinguished the facts 
before it from those arising under the Act.  The court held that under 
the RLA, ﬁprocedures [that limit an
 employee™s Constitutional rights, 
such as the payment of dues under a 
union-security clause], be carefully 
tailored to minimize the infringementﬂ on those rights.  Id. at 504 (cita-

tion omitted).  The court distinguished 
Nielsen and California Saw & 
Knife on the basis that those cases arise under the NLRA rather than the 
RLA. Thus, neither 
Nielsen
, Abrams
, nor 
Shea did, or could, consider the 
theories set forth here based as it is on a violation of Sec. 8(b)(1)(A) of 
the Act, wholly apart from the duty 
of fair representation.  ﬁ[A]s a 
general matter, neither state nor fede
ral courts possess jurisdiction over 
claims based on activity that is ‚argua
bly™ subject to Section 7 or 8 of 
the NLRA.ﬂ  Breininger v. Sheet Metal Workers Local,
 493 U.S. 67, 74 
(1989).  
33 This analysis applies in cases in which an employee is bound by a 
valid union-security clause.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20Actﬂ34Šbut commented that it had held that Section 
8(b)(1)(A) does not prohibit a union from disciplining 
members.  See 
NLRB v. Allis-Chalmers Mfg
. Co.
,35 NLRB v. Granite State Joint Board,
36 and 
Scofield v. 
NLRB.37  The evolution of the Court™s application of Sec-
tion 8(b)(1)(A) and Section 8(a)(3), from 
Allis-Chalmers
 through 
Beck, shows that, while union internal autonomy 
remained important to labor policy, the Court curbed the 

absolute nature of union 
autonomy to accommodate em-
ployee freedom and self-determination as the Court fur-
ther expounded the implications of Section 7. 
In 
Allis-Chalmers
, the Court held that a union had not 
violated Section 8(b)(1)(A) by fining members who had 
crossed the union™s picket line and returned to work dur-
ing a strike, and suing to collect the fines.
38  The Court 
noted that unions™ almost legislative power over the af-
fairs of represented employees and authority to regulate 
their internal affairs were si
gnificant elements in national 
labor policy after enactment of the Taft-Hartley Act.
39 The Court saw the intent of 
the Taft-Hartley Act as leav-
ing with unions the authority to discipline members who 

quit a strike.  It did not attribute to Congress an intent to 
limit ﬁunions in the powers necessary to the discharge of 
their role as exclusive statutory bargaining agents by 
impairing the usefulness of labor™s cherished strike 
weapon.ﬂ
40  This reasoning, however, required the Court 
to balance Congress™ equally prominent intent that Taft-
Hartley safeguard represented employees against union 
autonomy.
41  To do so, the Court 
characterized the disci-
pline of a member as an 
internal
 matter, and an attempt 
to affect an employee™s employment as 
external.42 Thus, Allis-Chalmers 
and 
Pattern Makers
 represent 
two strands in modern NLRA law: the first, union inter-
nal autonomy, and the second, voluntary unionism, 
where employees are free to set their own relationship 
with their union, without compulsory membership or fear 
of job loss.  
The Court began to reconcile these two strains in 
Sco-
field v. NLRB 
and NLRB v. Granite State Joint Board
, both cases involving Section 8(b).  
Scofield
 involved the 
                                                          
                                                           
34 473 U.S. at 101.   
35 388 U.S. 175 (1967).   
36 409 U.S. 213 (1972).   
37 394 U.S. 423 (1969).    
38 388 U.S. at 175.   
39 Id. at 179Œ183.    
40 Id. at 183.    
41 Id. at 184.  
42 The Court noted that ﬁ[f]ull union membership is not compelled 
by the [union-security] clauses: an employee is required only to become 
and remain a member of the Union . . . to the extent of paying his 
monthly dues.ﬂ Id. at 196.  While the court below relied on the nature 
of the union-security obligation to hold that unions could not fine 
members and seek enforcement in court, the Supreme Court, in revers-
ing, assumed that the individuals at issue were full members and cau-
tioned that ﬁ[w]hether [the Taft-H
artley] prohibitions would apply if 
the locals had imposed fines on members whose membership was in 
fact limited to the obligation of 
paying monthly dues is a question not 
before us and upon which we intimate no view.ﬂ  Id. at 197. 
fining of union members who broke a union rule by ex-
ceeding a union-imposed production ceiling.  The mem-
bers filed charges with the Board, arguing that the un-
ion™s attempt to collect the fines restrained and coerced 
them under the Act.  In delineating the circumstances 
under which unions were privileged to discipline mem-
bers, the Court interpreted 
Allis-Chalmers
 as ﬁdistin-
guish[ing] between internal a
nd external enforcement of 
union rules and [holding] that ‚Congress did not propose 
any limitations with respect to the internal affairs of un-
ions, aside from barring enforcement of a union™s inter-
nal regulations to affect a member™s employment 
status.™ﬂ43  However, citing cases involving a union™s 
rule that employees exhaust internal remedies before 

filing charges with the Board, the Court recognized that 

ﬁit has become clear that if the rule invades or frustrates 
an overriding policy of the labor laws the rule may not be 
enforced, even by fine or expulsion, without violating 
Section 8(b)(1).ﬂ
44  The Court then held that ﬁSection 
8(b)(1) leaves a union free to
 enforce a properly adopted 
rule which reflects a legitimate union interest, impairs no 

policy Congress has imbedded in the labor laws, and is 
reasonably enforced against union members who are free 
to leave the union 
and escape the rule.ﬂ
45   
In Scofield
, the Court found that the rule at issue satis-
fied each requirement.  With respect to freedom to leave 
the union and escape the rule
, the Court commented:  
 If a member chooses not to engage in this concerted ac-

tivity [the limit on production] and is unable to prevail 
on the other members to change the rule, then he may 
leave the union and obtain whatever benefits in job ad-
vancement and extra pay may result from extra work, 
at the same time enjoying the protection from competi-
tion, the high piece rate, and the job security which 

compliance with the union rule by union members 
tends to promote.
46  Thus, an essential element in a union™s authority to 
lawfully impose a penalty or fine on a represented em-
ployee is that the employee be a member, so that no em-

ployee is subject to union rules unwillingly.  In
 NLRB v. Granite State Joint Board
, the Court interpreted 
Scofield
 as    indicat[ing] that the power of the union over the mem-
ber is certainly no greater 
than the union-member con-
tract.  Where a member lawfully resigns from a union 
and thereafter engages in conduct, which the union rule 
proscribes, the union commits an unfair labor practice 
 43 Scofield v. NLRB
, 394 U.S. at 428. 
44 Id. at 429.  One of the cases, 
NLRB v. Shipbuilders
, 391 U.S. 418 
(1968), was decided by the Court, which agreed with the Board that 
employees must be free from coercion in making complaints to the 
Board.  Id. 
45 Id. at 430.  
46 Id. at 435. 
 POLYMARK CORP. 21when it seeks enforcement of fines for that conduct.  
That is to say, when there is a lawful dissolution of a 
union-member relation, the union has no more control 
over the former member than it has over the man in the 
street.
47  In Granite State Joint Board
, the Court struck down 
the union™s attempt to enforce its rule against returning to 
work during a strike agains
t employees who resigned and 
returned to work, where the union constitution contained 
no restrictions on resignation: ﬁ[W]e conclude that the 
vitality of Section 7 requires that the member be free to 
refrain in November from the action he endorsed in May 
and that his Section 7 rights are not lost by a union™s plea 
for solidarity or by its pres
sures for conformity and sub-
mission to its regime.ﬂ
48   A union window period, as a unilateral restriction on 
behavior imposed by the union, is a union rule.  Leaving 
aside whether the window period reflects a legitimate 
union interest, 
Scofield
 first inquires whether the window 
periodŠthe rule that permits a union to continue to col-
lect money for nonrepresentational purposes after a 
nonmember has objectedŠimpairs any policy Congress 
has imbedded in the labor laws.  It does, because the Su-
preme Court has interpreted Section 8(a)(3) as denying a 
union the right to expend such funds.  
Scofield 
then in-
quires whether the window period is reasonably enforced 
against union members free to resign from the union and 
escape the rule.  Clearly it is not, as the very individuals 
against whom it is enforced are those who have already 
resigned and thus cannot es
cape the rule in any way.  
Under 
Scofield
, then, a union cannot enforce a window 
period without violating Section 8(b)(1)(A).  
Thus, Supreme Court interpretations of congressional 
intent in balancing union control over internal affairs 
against the right of employees
 to be free of coercion or 
restraint absolutely prohibit delay in the effectuation of 

Beck rights and the continued exaction of monies for 
nonrepresentational expenditures from nonmembers who 
have objected.  To continue to do so is to ﬁrestrain or 
coerceﬂ employees within 
the meaning of Section 
8(b)(1)(A).
49                                                           
                                                                                             
47 409 U.S. at 217. 
48 Id. at 217Œ218.  
49 Further, I find no practical justification for a ﬁwindow period.ﬂ  In 
California Saw & Knife
, the union argued that to force it to accept 
objections throughout the year w
ould cause serious accounting prob-
lems, as various sets of books would 
require changes.  In this case, the 
union argues simply that a window period is orderly.  It is notable
 that 
the union involved in 
California Saw & Knife
 accepted new 
members and their dues and initiation fees throughout the year, with no deleteri-
ous effect on its accounting system, despite the arguments of the union 
there that rolling acceptance of dues objections would be an accounting 
nightmare.  Thus, as the same record
s that would need alteration for a 
nonmember™s objection must also be 
changed for a new member™s fees 
and dues, a genuine accounting need
 could not have motivated the 
window period in 
California Saw & Knife.
  In the case at hand, the Union does not argue that any negative consequences will follow the 
prompt processing of nonmembers™ 
Beck objections; it only contends, 
IV.  
I would also find that the majority errs in dismissing 
the allegations against the Respondent Employer for fail-
ing to accept the Charging Party™s revocation of his dues-
checkoff authorization.  In 
this case, the Charging Party 
sent a copy of his resignation letter to his employer, ac-

companied by a cover letter revoking his dues-checkoff 
authorization.  The Employer, Polymark, continued to 
deduct dues from Mohat™s paycheck, but it stopped re-
mitting them to the union, 
instead placing the dues in 
escrow.  The majority reverses the judge and dismisses 
the allegation that the Employer violated Section 8(a)(1), 
(2), and (3) of the Act by refusing to accept Mohat™s 
revocation.  Based on the same principle of voluntary 
unionism expressed in both 
Pattern Makers
 and Beck, 
I would hold that, once an employee has resigned from the 
union, his agreement with the employer to deduct his 
union dues, unless his dues-checkoff authorization 
clearly states otherwise, is void.
50  While Section 
302(c)(4) of the Act permits the negotiation of dues-
checkoff agreements between
 employees and employers 
under certain circumstances, I would find that, in order to 
 in a perfunctory manner, that a neat
 and orderly system for processing 
objections is every bit as important
 as the need for accounting stability 
(which the judge had found would be the only justification for delaying 
processing objections).  If the purpose of
 a window period is to satisfy a 
genuine accounting or administrative 
need, it would appear that the 
only union that could plausibly assert a window period for objections 

would be the union that limited th
e acceptance of new memberships to 
the same window of time.  In that way, a union truly could count on a 
year that would be free of changes in various sets of books or difficulty 
in devising budgets (not alleged as issues in this case).  Such a union 

would also avoid a charge that it 
discriminated against nonmembers by, 
as in the case of many unions that impose window periods, forcing 
them to wait for an open period to ob
ject and to renew their objections 
yearly, in favor of members, who 
need make their status known only 
once.  But any union that is willing to
 put up with the uncertainty in the 
amount of income that it will rece
ive through new initiation fees and 
membership dues cannot credibly assert that it cannot cope with the 
very small changes in income that a rolling acceptance of objections 
would entail. 
50 Mohat™s dues-checkoff authorization reads in pertinent part: 
 AUTHORIZATION AND ASSIGNMENT 
You are hereby authorized and directed to deduct from my 
wages my membership dues and initiation fee which shall be re-
mitted by you to [the Union] in
 accordance with the applicable collective-bargaining agreement.  
This authorization shall be i
rrevocable until a date one year 
from the effective date hereof or until the date on which the cur-

rent collective-bargaining agreem
ent between my employer and 
[the Union] is terminated, whichever is earlier.  I agree and direct 
that this Authorization and Direction shall be automatically re-
newed and shall be irrevocable for successive periods of one (1) 
year each from the effective date hereof, or for the period of each 
succeeding applicable collective-bargaining agreement  . . . unless 
written notice of revocation by indi
vidual registered mail is given 
by me to my employer and [t
he Union], postmarked not more 
than twenty (20) days and less than ten (10) days prior to the expi-
ration date of each one-year period, or the termination date of 
each applicable collective-bargaining agreement between my em-
ployer and [the Union ], whichever is earlier.
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22survive resignation from the union, a dues-checkoff au-
thorization must clearly wa
ive the employee™s right to 
refrain from assisting the un
ion.  Moreover, such au-
thorization must not have been either obtained or main-
tained by fraud, manipulation, or coercion.  Further, I 
would overrule 
Schweizer Aircraft
, supra, to the extent it 
is inconsistent.
51    In 
Schweizer Aircraft
, which involved facts essentially 
on all fours with those in th
is case, the Board held that 
 when an employee working under a contract with a un-

ion-security clause signs a checkoff authorization, the 
employee agrees to a particular method for paying 
whatever dues and fees can be lawfully required of him 
pursuant to the union-security clause.  Under the terms 
of that clause, the employee remains obligated to make 
payments even after a resignation of membership and 
attempted checkoff authorization revocation.  Under 
the terms of a checkoff authorization, the employee 
may be precluded from revoking his agreement to that 
method of payment, so long as the revocability restric-
tions are consistent with Section 302(c)(4).
52   Former Member Cohen dissented, arguing that ﬁmem-
bershipﬂ has a specialized m
eaning in a union-security 
clause, which it does not necessarily have in dues-
checkoff authorization.  He noted that union-security 
clauses and dues-checkoff authorizations are independ-
ent; that one could exist without the other; and that they 
involved agreements with diff
erent sets of parties:  the 
union-security clause is an agreement between an em-
ployer and a union; and dues-checkoff authorization is an 
agreement between an em
ployee and an employer.53 I agree with former Member 
Cohen.  It is absolutely 
clear that, especially since Marquez v. Screen Actors™ 
Guild
, supra, which held in part that the word ﬁmember-
shipﬂ in Section 8(a)(3), carries with it the full gloss of 
Supreme Court interpretation, that ﬁmembershipﬂ in un-

ion-security clauses using that term has a limited and 
artful meaning.  The same cannot be said for a dues-
checkoff authorization, which is not mentioned in Sec-
tion 7, in Section 8(a)(3), or in 
Marquez
.  Thus, I would 
read ﬁmembershipﬂ in a dues-checkoff authorization to 
mean full membership in a union.  When Mohat in-

formed his employer that he had resigned from the Union 
and that he no longer wished Polymark to withhold ﬁmy 
membership dues,ﬂ Polymark™s authorization to withhold 
them ended.  While Mohat still may have had a financial 
obligation to the Union after his resignation, that obliga-
tion was not to pay ﬁmembership dues,ﬂ and nothing in 

the statute or in the collective-bargaining agreement 
bound him to a particular method of satisfying that obli-
                                                          
                                                           
51 The Board in Schweizer
 did not face the issue of the effect of 
Beck objections on dues checkoff.  See 320 NLRB 528 at fn. 6.  
52 Id. at 532. 
53 Id. at 532Œ533. 
gation or authorized the employer to enforce the union-

security clause by collecting 
service fees through contin-
ued dues deductions.   
In Lockheed Corp.
,54 the Board held that in the ab-
sence of a valid union-security clause, the language of a 
dues-checkoff authorization must show a clear and un-
mistakable waiver of the right
 to refrain from assisting a 
labor organization: 
 We merely hold that the policy of ﬁvoluntary un-
ionismﬂ that informs the Supreme Court™s decision 
in 
Pattern Makers with regard to remaining, or de-
clining to remain, a union member also logically re-

lates to other forms of union activity. . . . .If the em-
ployee did not agree, when he signed the authoriza-
tion, to have ﬁregular me
mbership duesﬂ deducted 
even when he is no longer
 a union member, then the 
employee™s continued financial support of the union 
is not clearly ﬁvoluntaryﬂ after he has resigned.
55   As noted above, then, I would apply the 
Lockheed
 Board™s 
clear statement of the principles at issue in dues checkoff to 
all employees, including those covered by a valid union-
security clause.  
Thus, for the reasons stated 
above, I would find that 
the Union violated Section 8(b)(1)(A) by coercing Mohat 

in the exercise of his Section 7 rights, and that Polymark 

violated Section 8(a)(3) an
d (1) by refusing to accept  
Mohat™s dues-checkoff authorization revocation. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT prevent employees in
 the Polymark Cor-
poration collective-bargaining unit we represent who 
have resigned from the Union from filing objections to 
the payment of fees for expenditures of the Union not 
germane to the collective-ba
rgaining process for a rea-
sonable time after their resignations.   
 54 302 NLRB 322 (1991). 
55 Id. at 328. 
 POLYMARK CORP. 23WE WILL NOT collect or attempt to collect fees from ob-
jecting nonmembers which are attributable to nonrepre-
sentational expenses. 
WE WILL NOT in any like or related manner restrain or 
coerce employees in the exer
cise of the rights guaranteed 
them by Section 7 of the Act. 
WE WILL recognize employee Robert Mohat as an ob-
jecting nonmember as of the e
ffective date of his resigna-

tion. 
WE WILL accept from Mohat the reduced dues and fees 
for the period he was or should have been a perfected 

objector. WE WILL amend our policy to make it clear that em-
ployees who resign from the Union may file objections 
to the collection of fees for nonrepresentational expenses 
for a reasonable time after their resignation. 
 INTERNATIONAL 
UNION OF 
ELECTRONIC
, ELECTRICAL, SALARIED 
MACHINE AND 
FURNITURE WORKERS
, AFLŒCIO 
 LOCAL 795 
OF THE 
INTERNATIONAL 
UNION OF 
ELECTRONIC, ELECTRICAL, SALARIED 
MACHINE 
AND FURNITURE 
WORKERS
, AFLŒCIO 
 Carol L. Shore, Esq., 
for the General Counsel. 
Bruce A. Hoffman, Esq. (Graydon, Head & Ritchey)
, of Cin-cinnati, Ohio, for Respondent Employer. 
Robert Freidman, Esq.
, of Washington, D.C., for Respondent 
Union. W. James Young, Esq.,
 of Springfield, Virginia, for the Charg-
ing Party. 
DECISION STATEMENT OF THE 
CASE KARL H. B
USCHMANN, Administrative Law Judge.  These 
cases were tried at Cincinnati, Ohio, on December 11, 1991.  
The charges were filed on December 4, 1990, against Polymark 
Corporation and International Union of Electronic, Electrical, 
Salaried, Machine and Furniture Workers, AFLŒCIO and its 
Local 795 (the Unions) by Robert 
J. Mohat, an individual. The 
complaint in Case 9ŒCAŒ28091 charges the Company with 

violations of Section 8(a)(1), (2), and (3) of the National Labor 
Relations Act (the Act) and the complaint in Case 9ŒCBŒ7783Œ
1,Œ2, charges the Union with vi
olations of Section 8(b)(1)(A) 
and (2) of the Act, for being parties to a collective-bargaining 
agreement that contains a union-security clause requiring em-
ployees to be members of the Union in good standing and for 
failing to reduce the financial obligation of Robert Mohat fol-
lowing his resignation from the union membership.  The Re-spondents filed answers in which 
the jurisdictiona
l allegations of the respective complaints were admitted and in which the 

substantive allegations of violations of the Act were denied. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs by 
the General Counsel, the Charging Party, the Company, and the 
Unions, I make the following FINDINGS OF FACT
 I. JURISDICTION
 Respondent Company, Polymark Corporation, located in 
Cincinnati, Ohio, is engaged in the manufacture of heat seal 
transfers or silk screened embl
ems for the garment industry (Tr. 
110).  With sales of goods and products valued in excess of 

$50,000 directly to points outside the State of Ohio, Respon-
dent Company is admittedly an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
Respondent Union, International Union of Electronic, Elec-
trical, Salaried, Machine and Furniture Workers, AFLŒCIO, 
and its Local 795 (sometimes referred to as the Union) are ad-
mittedly labor organizations within the meaning of Section 2(5) 
of the Act. Since at least March 9, 1981, the Union has been the exclu-
sive collective-bargaining representative of Polymark™s em-
ployees in the following unit: 
 All production and maintenance 
employees, including inspec-
tion department, ink department
, printing department, cutting 
department, art department, ca
mera department, shipping and 
receiving department, maintenance department, stencil de-
partment and quality control department employees, em-
ployed by the Employer at its facility at Cincinnati, Ohio, but 
at no other geographical locat
ion, but excluding all office 
clerical and all professional 
employees, guards and supervi-
sors as defined in the Act. 
II. FACTS The parties have been signatories to at least three collective-
bargaining agreements, the most recent of which is effective 
from May 26, 1990, through May 
25, 1993 (Tr. 111, G.C. Exh. 
3).  The first agreement in 1981 and all successive agreements 
have contained a union-security clause and a dues-checkoff 
provision providing as follows (G.C. Exh. 3, p. 39): 
 Section 1. It shall be a condition of employment that 
all employees of the Company covered by this Agreement 

who are members of the Union in good standing on the ef-
fective date of this Agreement shall remain members in 
good standing and those who are not members on the ef-
fective date of this Agreement shall remain members in 
good standing and those who are not members on the ef-
fective date of this Agreement shall, on the sixty-first day 
following the effective date of this Agreement, become 
and remain members in good st
anding of the Union.  It 
shall also be a condition of employment that all employees 
covered by this Agreement and hired on or after its effec-

tive date shall, on the sixty-first calendar day following the 
beginning of such employment
, become and remain mem-
bers in good standing in the Union.  This provision is not 

applicable to part time or co-op employees. 
Section
 2. Upon receipt of a duly executed authoriza-
tion-assignment, the Company agrees to deduct from the 
pay all employees covered by this agreement all estab-
lished monthly dues, 
initiation fees, and uniformly levied 
assessments of the Union.  It is further agreed that the 
Company shall remit such deductions to the Union prior to 
the end of the month for which such deduction is made.  
All authorizations shall be voluntarily signed by the em-
ployees. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24Robert Mohat, the Charging Party, was hired on November 
4, 1986.  During the interview with Dale Vollmer, the Com-
pany™s president, Mohat was info
rmed that he would have to 
join the Union after a probationary period of 60 days and that 
he would be expected to sign a dues-checkoff card (Tr. 31Œ32). 
Mohat eventually signed the checkoff authorization and has 
been a member of the Union since 1986 (Tr. 33, G.C. Exh. 9). 
Prior to his resignation from the Union on November 9, 1990, Mohat attempted to obtain information about the Union™s 
allocation of dues.  In August 
1990, a newspaper article about 
the Supreme Court™s 
Beck
 decision1 alerted Mohat to the prac-
tice of some unions, which use a percentage of their funds for 
political purposes (Tr. 37).  He initially asked Sheila Madden, 
the union steward, for a breakdown of the union dues.  Within a 
few days she provided him with the respective amounts going 
to the International and to the Local, but she was unable to 
obtain the figures apportioned according to their purposes (Tr. 
37Œ38).  In late August or early September, Mohat telephoned 
Edward Fire, the International™s treasurer, with the same re-
quest.  Fire was reluctant to disclose the information and sug-
gested that Mohat submit a written request.  In a letter of Sep-
tember 9, 1990, Mohat, referring to the 
Beck
 case, renewed his 
request as follows (G.C. Exh. 11, Tr. 40): 
 Therefore, at this time I am making a formal request 
for a return of all dues not specifically used to cover the 
collective bargaining cost over th
e last 3 years 10 months.  
I also request that I be told immediately and 
in writting
 [sic] exactly what percentage of my union dues is needed 
and used exclusively to s
upport the collective bargaining 
cost for my local 795. 
In conclusion as of this date Polymark Corporation has 
been informed that they are to withhold, from my pay 
check, only that percentage of my union dues nessary [sic] 
to support collective bargaining cost. 
 Fire denied the request for a refund of certain dues in a writ-
ten reply of October 17, 1990, stating that the 
Beck 
case did not apply to a union
 member and that the Union ﬁhas an established 
procedure whereby a nonmember 
or agency fee payer may, 
during the month of April, request a reduction of the amounts 
he or she pays to the union for the period commencing the suc-
ceeding
 June through May of the following yearﬂ (G.C. Exh. 
12, Tr. 41).  Although the letter al
so indicated that this informa-
tion had been publicized in the ﬁI.U.E. News,ﬂ Mohat testified 
that he had never received any issues of the Union™s news (Tr. 
33Œ35). On October 22, 1990, Mohat approached Jim Henson, the 
Company™s accountant, to inquire about the type of union 
membership an employee had to be to remain employed.  
Henson suggested that he talk to the company president.  Ac-
cording to Mohat, Vollmer stated as follows (Tr. 44): 
 He told me he had a closed shop, that the companyŠit 
was a Union shop and that you had to be a Union member 
to work there, but he had never been asked that question 
before about what a Union member meant. 
That he would have to direct that question to the com-
pany attorney and that he w
ould get back with me on what 
that definition was. 
                                                           
                                                           
1 Communications Workers v. Beck,
 487 U.S. 735 (1988).  
Vollmer testified that he made no reference in his conversa-
tion to a closed shop and that he stated to Mohat that he ﬁdidn™t 
know . . . nor was [he] familiar with the 
Beck
 Case. . . . [H]e 
would get back to him after [he] conferred withﬂ his attorney 
(Tr. 112Œ113). 
Mohat™s testimony was consistent with that of Vollmer to the 
extent that the latter had expressed his unfamiliarity with the 
issue and that he needed to consult his attorney.  However, 
contrary to Mohat™s testimony, 
I find that Vollmer did not refer 
to his Company as a closed shop.
2 In a letter to the Union date
d November 9, 1990, Mohat de-
clared his resignation as a member and informed the Union as 
follows (G.C. Exh. 13):  Given that your contract with my employer states that 
you have unlawfully negotiate
d a ﬁclosed shop ﬁ provision 
with my employer, Article XXII of the collective bargain-
ing agreement, I have serious 
reservations that you have a 
lawful agency shop agreement, and have this date ordered 
my attorney to file charges with the National Labor Rela-
tions Board to have your 
per se
 void and invalid ﬁmem-
bers onlyﬂ clause stricken from the contract.  You should 
receive these charges shortly. 
The United States Supreme Court™s affirmance of the 
decision in Communications Workers v. Beck, 
108 S.Ct. 
2641 (1988), prompts me to object
 to the use of the money 
that I may be forced to pay to you for any purposes other 
than my pro rata share of the costs of collective bargain-
ing, contract administration, and grievance adjustment for 
the unit of employees in which I am
 employed. 
Please see to it that 
might [sic] rights under
 Beck
 are 
put into effect immediately. 
 On the same day, Mohat sent a copy of the letter to his Em-
ployer stating as follows (G.C. Exh 15): 
 Consistent with this resignation, I hereby revoke my 
dues-checkoff authorization. 
As you will note, this au-
thorization only allows you to
 deduct monies from my pay 
for ﬁmembership dues and initi
ation fee.ﬂ  As I am no 
longer a member of the Union, I owe the Union no ﬁmem-
bership dues.ﬂ 
As you will note in my letter to the union™s president, I 
have authorized my attorney to file a charge against the 
union for its negotiation and attempts to enforce an illegal 
ﬁmembers onlyﬂ clause.  Shoul
d you attempt to discharge 
me for the exercise of my rights under § 7 of the National 
Labor Relations Act, I will have little choice by [sic] to 
authorize my attorney to do the same. 
 The Union responded by letter of November 19, 1990, which 
reminded Mohat that in spite of 
his resignation from the Union, 
he was ﬁstill obligated, under the union-security clause of the 
collective-bargaining agreement c
overing him, to continue to 
pay a sum equal to uni
on dues.ﬂ  (G.C. Exh. 14.)  With regard 
to any reduction in dues, the letter continued as follows: 
 As I previously notified you in my letter of October 
17, 1990, with respect to any 
Beck 
issue, there are estab-
lished procedures whereby a non-member or agency fee 

payer may object, during the mont
h of April, to the use of that portion of the amount you pay to the union which is 
 2 Mohat appeared uncertain whether Vollmer said union shop or 
closed shop.  I base my findings
 on Vollmer™s unequivocal denial. 
 POLYMARK CORP. 25not attributable to the union™s representational activities, 
and request a reduction prosp
ectively of the amounts paid 
to the union.  The procedures will be publicized in the is-

sue of the 
IUE News before April 1991 so that you may 
then timely raise you objection. 
 Mohat™s testified as follows about the Company™s response 
to his letter (Tr. 48Œ49): 
 On that date, Jim Henson came to my press. I was al-
ready working and he mentioned receiving both letters of 
November 9th and that the company was going to continue 
to withhold Union dues from my paycheck because they 
had not received any authorization from the Union to re-
duce that amount by any percentage. . . . He also men-
tioned that this money would be put in an escrow account 
until the matter between me and the Union were settled 
and he also stated that probablyŠthey thought they™d 
rather be sued by me than by the Union for a breach of 
contract that they had with the
 Union.  . . . .  On December 4, 1990, Mohat filed the unfair labor 
practice charge and, on December 12, 1990, the Union 
filed a grievance with Polymark protesting its failure to 
pay Mohat™s union dues (R. Exh. 1, G.C. Exh. L (a)).  The 
Company denied the grievance on December 11, 1990. 
Analysis 
Section 8(a)(3) of the Act provides in part: 
 That nothing in this Act, or in
 any other statute of the United 
States, shall preclude an employer from making an agreement 
with a labor organization . . . 
to require as a condition of em-
ployment membership therein on or after the thirtieth day fol-
lowing the beginning of such employment or the effective 
date of such agreement. 
 Nevertheless, the General Coun
sel and the Charging Party ar-
gue that the union-security clause, requiring as ﬁa condition of 

employment that all employees of the Company covered by this 
Agreement . . . become and remain members in good standing 
in the Union,ﬂ is unlawful.  
Vollmer™s response to Mohat™s 
inquiry that employees had to belong to the Union is also al-
leged to have violated the Act, as is the Company™s continued 
compliance with the checkoff provision in the contract and the 
Union™s failure to reduce Mohat™s dues to collective-bargaining 
costs following his resignation from the Union. 
The primary support for this allegation is the recent decision 
in Communications Workers v. Beck
, 487 U.S. 735 (1988), in 
which the Court held ﬁthat § 8(a)(3) . . . authorizes the exaction 
of only those fees and dues nece
ssary to ‚performing the duties 
of an exclusive representative of the employees on dealing with 
the employer in labor management issues.™ﬂ  Id. at 739.  The 
Court thereby clarified its prior holding in 
NLRB v. General 
Motors Corp., 373 U.S. 734, 742 (1963), which had decided 
that an ﬁagency shop™™ was a lawful alternative to a ﬁunion 
shopﬂ or union security under Section 8(a)(3), and that union 
ﬁ‚membership™ as a condition of employment is whittled down 
to its financial core.ﬂ  Id. at 742.  Accordingly, in spite of a 
union-security clause fashioned in accordance with the lan-
guage in Section 8(a)(3), membership in a union may not be 
made a condition of remaining employed, although the em-
ployee can be required to pay union dues and fees.  According 
to Beck,
 an employee cannot be required to pay 
full 
union dues 
or fees if a portion is expended 
by a union on ﬁactivities beyond 
those germane to collective barg
aining, contract administration 
and grievance adjustment.ﬂ  Th
is interpretation assures on the 
one hand that compulsory union me
mbership is eliminated and, 
on the other, that employees sharing the benefits of the union™s 
efforts pay their fair share and do not become ﬁfree riders.ﬂ  
Applied to the instant situatio
n, it is clear that Mohat was 
within his rights to resign from the Union in spite of the union-

security clause, and that he was 
also justified in requesting that 
his union dues and fees be reduced insofar as they reflect ex-
penditures in excess of representational costs.  However, the 
issues are more complicated. 
The union-security clause in this case does not reflect the 
precise language of Section 8(
a)(3), nor does it explain the 
rights of employees to resign their membership under a union-

security clause as explained above.  Instead, the clause requires 
employees to become and remain
 members ﬁin good standing.ﬂ  
The parties agree that the Board deemed this language to be in 

conformity with the requirements of the Act in 
Keystone Coat Supply Co., 121 NLRB 880, 885 (1958).  But the General 
Counsel submits that the Board erred in
 Keystone 
because the 
words ﬁin good standingﬂ are not found in the statute
 and be-cause that decision conflicts with the holding in Paragon Prod-ucts Corp., 134 NLRB 662 (1961).  The Board held in 
Paragon 
that a ﬁclearly
 unlawful union security provision . . . is one 
which by its own express terms
 clearly and unequivocally goes 
beyond the limited form of secu
rity permitted by Section 
8(a)(3) of the Act . . . which expressly require[s] as a condition 
of continued employment the payment of sums of money other 
than ‚periodic dues and initiation fees uniformly required.ﬂ™  Id. 
at 666.  That decision does not conflict with 
Keystone, unless 
the term ﬁin good standingﬂ is in
terpreted as going beyond the 
requirements to pay periodic due
s and fees uniformly required. 
As discussed by the General C
ounsel, that phrase has been 
interpreted as an indication that the employees had ﬁno arrears 
in their dues obligation.ﬂ  
Hotel & Restaurant Employees Local 
54 (Atlantis Casino),
 291 NLRB 989 (1988), enfd. 887 F.2d 28 
(3d Cir. 1989).  There, neither the Board nor the Third Circuit 

found the union-security clause requiring employees to ﬁbe-
come and remain members in 
good standingﬂ to be unlawful even though the case contained a discussion of financial core 
members under the General Motors 
case.  In other cases, which 
arose subsequent to the 
General Motors
 case, the Board has 
upheld union-security clauses requiring membership in good 
standing.  California Blowpipe & Steel Co.,
 218 NLRB 736 
(1975); Hayes Coal Co.,
 197 NLRB 1102 (1972).  It is accord-ingly clear that the Board, having initially approved the union-
security clause of the type at issue here in 
Keystone,
 has never 
invalidated such a provision following the 
General Motors 
decision in 1963, nor did the Court in that case invalidate the 
union-security clause provision, in spite of the holding that the 
clause does not exac
tly mean what it statesŠso long as em-
ployees pay the core dues and fe
es, they do not have to be un-
ion members. 
Turning now to the more recent decision in 
Beck,
 it is ini-
tially clear that the case did not overrule any prior holdings, nor 
did it outlaw union-security agreements.  To the contrary, the 
Court stated that, taken ﬁas a w
hole, § 8(a)(3) permits an em-
ployer and a union to enter into an agreement requiring all em-
ployees to become union members as a condition of employ-
ment,ﬂ but it explained ﬁmembe
rshipﬂ and defined the mini-
mum or ﬁfinancial coreﬂ obligation of an employee under such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26a proviso as only those dues or fees ﬁgermane to collective 
bargaining, contract administrati
on, and grievance adjustment.ﬂ  
Does that holding, finding ﬁunion membershipﬂ lawful, invali-

date on its face a security clause requiring membership ﬁin 
good standing?ﬂ  It has long been
 established that ﬁthe assess-
ments that may be lawfully 
imposed [under a union-shop provi-sion] do not include ‚fines and penalties.™ﬂ  
Railway Employees 
Dept. v. Hanson, 351 U.S. 225, 235 (1956).  So long as the phrase ﬁin good standingﬂ is interpreted to exclude an em-
ployee™s responsibility for fines or penalties under internal 
union rules, the union-security pr
oviso appears to be lawful. 
Indeed, the phrase may have a salutary purpose by reminding 

employees to make their paymen
ts for lawful dues and fees 
promptly and periodically, because
 a delay or a lapse of such 
payments could subject them to discharge.  
Larkins v. NLRB,
 596 F.2d 240 (7th Cir. 1979).  As pointed out by the General 
Counsel, the Board recently construed that language to require 
prompt payment of personal dues.  
Hotel & Restaurant Em-
ployees Local 54 (Atlantis Casino), 
supra.  The Board may, of 
course, revisit the issue at its
 discretion but, considering the 
prior interpretations of the phr
ase, it is my view that the 
Beck
 decision does not mandate a differe
nt result.  The misleading or 
deceptive nature, if any is the word ﬁmembershipﬂ and to a 

lesser extent the term ﬁin good standing.ﬂ  The decision in
 Beck
 does not resolve that issue more precisely than 
General Motors
.  Even though the union-security clause cannot be enforced as 
written, I find that it is not unlawful on its face, but that it must 
be interpreted in accordance with applicable law.  I would 
therefore dismiss the allegations that the Union and the Com-
pany violated the Act by maintaining the union-security clause. 
The alleged threat
.  The allegation that Vollmer violated the 
Act by threatening Mohat with loss of employment must be 
dismissed.  Vollmer stated th
at ﬁMohat had to be a union mem-
ber to work there,ﬂ but he also expressed his own uncertainty, 
first by questioning ﬁwhat a union member meantﬂ and sec-
ondly by indicating that he would have to consult with this 
attorney for a proper definition.  Contrary to General Counsel™s 
suggestion, Vollmer did not imply that Mohat had no choice 
but to be a full union member.  Vollmer essentially said that he 
did not know the answer and even suggested that union mem-
bership may not necessarily mean what the security clause pro-
vides.  Under these circumstances, I find that such comments 
could not be interpreted to have a tendency to coerce or to in-
terfere with an employ
ee™s Section 7 rights. 
The Employer™s failure to honor
 the checkoff authorization.
  The complaint™s allegation that Respondent Polymark Corpora-
tion refused to honor Mohat™s checkoff revocation is supported 
by the record.  Pursuant to the union-security and checkoff 
provision in the collective-bargaining agreement, employees 
execute a written checkoff authoriz
ation (G.C. Exhs. 3, 9).  By 
letter of November 9, 1990, Mohat informed the Company that 

he had resigned his membership in the Union and stated, 
ﬁ[C]onsistent with this resignation, I hereby revoke my dues 
check off authorization.ﬂ  (G.C. Exh. 15.)  The Company orally 
informed Mohat that it would continue to deduct union dues but 
place the funds into an escrow account. 
Mohat™s checkoff authorization 
does no contain any explicit 
language setting forth an obligation to pay dues even in the 
absence of union membership.  
Instead, the authorization shows 
unequivocally that the funds are a quid pro quo for union mem-
bership.  Under these circumstances, it is clear that Mohat™s 
authorization permitting his employer to deduct union dues 
must be construed to include on
ly that period during which he 
is a member
.  Electrical Workers IBEW Local 2088 (Lockheed 
Space Operations)
, 302 NLRB 322 (1991).  The Employer 
should have honored Mohat™s revocation.  Washington Gas 
Light Co., 302 NLRB 425 (1991).  I find that its failure to do so 
violated Section 8(a)(1), 
(2), and (3) of the Act. 
The Unions™ refusal to honor Mohat™s reduction of union 
dues.  The record shows that the Union did not reduce Mohat™s 
dues following his notice of resignation, nor did the Union 
advise Mohat that he was require
d for continued employment to 
pay for only those dues and fees relating to representation pur-
poses. This conduct is alleged 
as a violation of Section 8(b)(1)(A) and (2) of the Act. 
Mohat had repeated his verbal requests for a breakdown of 
the dues structure, with a written request, dated
 September 9, 
1990, and also demanded that all dues not related to collective 
bargaining be returned.  The Un
ion responded stating that only 
a nonmember could make such a request and referred to a pro-
cedure published in IUE News notifying employees that re-
quests for reduction in dues may 
only be made annually during 
the month of April.  On November 9, 1990, Mohat notified the 
Union of his resignation and demanded his 
Beck
 rights.  The 
Union again referred to its established policy, stating that the 

procedure would be published in 
the forthcoming issue of IUE 
News. 
The record contains page excerpts from the February 1989 
and the March 1990 IUE News (G.C. Exh. 8(a)(b)).  On pages 
10 and 8, respectively, a boxed notice appears under the head-
ing ﬁNotice to Agency Shop Fee Payers.ﬂ  The notice explains 
a procedure to those employees who desire a reduction in their 
union obligations ﬁbased on union expenditures for non-
collective bargaining matters.ﬂ  By stipulation, the record also 
contains representative samples 
of letters designed for ﬁagency fee objectorsﬂ (Tr. 16Œ17, G.C. Exh.
 7(a), (b), and (c)).  These 
letters contain a breakdown of the union dues and also explain a 
procedure available to employees who want to challenge the 
calculations used in the breakdown
 of the dues structure.  The 
Union™s practice in this regard should meet the criteria estab-
lished in Chicago Teachers v. Hudson
, 475 U.S. 292 (1986), and Crawford v. Airline Pilots
, 870 F.2d 155, 160 (4th Cir. 
1989). The General Counsel did not challenge the adequacy of the 
notices in the IUE News, nor the breakdown of the union dues, 
nor the procedure to challenge the breakdown of the dues.  The 
record shows that Mohat never received this
 material.  Accord-
ingly, the General Counsel submits
 that presented is ﬁa question 
of first impression as to when
 an employee who has resigned 
his/her membership and raised a 
Beck
 objection must be ac-
corded a reduction in fees.ﬂ 
The law is clear that a union must recognize the right of an 
employee to resign his or her membership from the union.  
Pattern Makers League v. NLRB
, 473 U.S. 95 (1985).  The only 
aspect of union membership that may lawfully be required as a 
condition of employment is the 
payment of dues, which, ac-
cording to Beck,
 are those germane to collective bargaining, 

contract administration, and gr
ievance adjustment.  Mohat™s 
resignation from the Union and the demand for his 
Beck rights, 
obligated the Union to honor his request.  While the Union 
acknowledged his resignation, it 
failed to reduce his financial obligation and, instead, referred him to a future time, namely, 
the month of April when he could 
renew his request.  In short, 
the Union™s position is that a member™s request can only be 
 POLYMARK CORP. 27made annually during the month of April.  Such a policy con-
flicts with the rights of a union member to resign his member-
ship.  Pattern Makers, 
supra; Machinist Local 1414 (Neufeld 
Porsche-Audi),
 270 NLRB 1330 (1984).  The only argument 
against a union™s prompt compliance with an employee™s 
Beck 
rights would be the practicality
 of responding to numerous 
requests or the complexity of 
accounting procedures if many 
requests are received at different times.  There is no such a 

showing in the record.  Accordin
gly, the obligation on the part 
of the Union to notify employees within a reasonable time, 
certainly on a monthly basis, would not be prohibitive.  For 
example, Mohat™s November resignation should have been 
honored by a reduction of his December dues.  I accordingly 
find that the Union™s failure to advise Mohat within a reason-
able time of his rights and the failure to reduce his dues inter-fered with his Section 7 right
s in violation of Section 
8(b)(1)(A) and (2) of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent Company, Polymark Corporation, is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Respondent Unions, Internat
ional Union of Electronic, 
Electrical, Salaried, Machine and Furniture Workers, AFLŒ
CIO, and its Local 795, are labor organizations within the 
meaning of Section 2(5) of the Act. 
3. Respondent International an
d Respondent Local are agents 
of each other within the meaning of Section 2(13) of the Act 
and joint ventures in the conduct described herein. 
4. Respondent Unions have been the collective-bargaining 
representative of the employees of Polymark Corporation in the 
following unit: 
 All production and maintenance 
employees, including inspec-
tion department, ink department
, printing department, cutting 
department, art department, ca
mera department, shipping and 
receiving department, maintenance department, stencil de-
partment and quality control department employees, em-
ployed by the Employer at its facility at Cincinnati, Ohio, but 
at no other geographical locat
ion, but excluding all office 
clerical employees and all prof
essional employees, guards and 
supervisors as defined in the Act. 
 5. Respondent Unions violated 
Section 8(b)(1)(A) and (2) of the Act by failing and refusing to reduce an employee™s finan-
cial obligation under a union-secu
rity clause, after his resigna-
tion from the Union, to the pro rata share of the cost of collec-
tive bargaining, contract admini
stration, grievance adjustment, 
and other representational costs. 
6. Respondent Unions violated 
Section 8(b)(1)(A) and (2) of the Act by failing to advise an
 employee, who had inquired 
about his rights under a union-security clause, that the only 
condition of employment is the 
payment of dues and fees relat-
ing to representational purposes. 
7. Respondent Polymark Cor
poration violated Section 
8(a)(1), (2), and (3) of the Act by failing and refusing to honor 
an employee™s checkoff revocation after the employee™s notice 
of his resignation from the Union. 
8. The unfair labor practices set forth above affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent 
Unions and Respondent Em-ployer have engaged in unfair 
labor practices, I recommend that 
they be ordered to cease and desist therefrom and to take cer-

tain affirmative actions necessary
 to effectuate the purposes of 
the Act. 
Respondent Unions will be required to honor requests for re-
ductions in dues pursuant to Communications Workers v. Beck, 487 U.S. 735 (1988), promptly and within a reasonable time not 
to exceed 30 days from the date of
 resignation and to promptly 
inform employees who make inqui
ries of their rights under the 
union-security clause.  The Union will accept from Mohat the 
reduced dues and fees as of the effective date of Mohat™s resig-
nation as a union member. 
Respondent Polymark Corporation will be ordered to honor 
the employee™s written revocation of the checkoff authorization 
and to refund with interest to the employee all dues and fees 
collected after revocation of the checkoff authorization, ena-
bling Mohat to pay to the Union those dues and fees, past and 
present, which represent the representational expenses as de-
fined by the 
Beck
 decision.  The refunded amounts shall include 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 